EXHIBIT 10.1

--------------------------------------------------------------------------------

EXECUTION VERSION
 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of August 25, 2011
 
among
 
TEXAS INDUSTRIES, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Lead Collateral Agent, Swing Line Lender
and a L/C Issuer,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a L/C Issuer,
 
WELLS FARGO CAPITAL FINANCE, LLC,
as a Co-Collateral Agent,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Co-Collateral Agent,
 
and
 
The Other Lenders Party Hereto
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
as
 
Joint Lead Arranger and Joint Book Manager
 
WELLS FARGO CAPITAL FINANCE, LLC,
as
Joint Lead Arranger, Joint Book Manager and Syndication Agent

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

Section     Page        
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
35
1.03
 
Accounting Terms.
35
1.04
 
Rounding
36
1.05
 
Times of Day
36
1.06
 
Letter of Credit Amounts
36
       
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
36
2.01
 
Revolving Loans.
36
2.02
 
Borrowings, Conversions and Continuations of Loans.
37
2.03
 
Letters of Credit.
39
2.04
 
Swing Line Loans.
47
2.05
 
Prepayments.
51
2.06
 
Termination or Reduction of Commitments
52
2.07
 
Repayment of Loans.
53
2.08
 
Interest.
53
2.09
 
Fees
54
2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
55
2.11
 
Evidence of Debt.
55
2.12
 
Payments Generally; Administrative Agent’s Clawback.
56
2.13
 
Sharing of Payments by Lenders
58
2.14
 
Increase in Commitments.
58
       
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
60
3.01
 
Taxes.
60
3.02
 
Illegality
63
3.03
 
Inability to Determine Rates
63
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans.
64
3.05
 
Compensation for Losses
65
3.06
 
Mitigation Obligations; Replacement of Lenders.
66
3.07
 
Survival
66
       
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
66
4.01
 
Conditions of Initial Credit Extension
66
4.02
 
Conditions to all Credit Extensions
69
       
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
70
5.01
 
Existence, Qualification and Power; Compliance with Laws
70
5.02
 
Authorization; No Contravention
70
5.03
 
Governmental Authorization; Other Consents
70

 
 
i

--------------------------------------------------------------------------------

 
 
5.04
 
Binding Effect
70
5.05
 
Financial Statements; No Material Adverse Effect; No Internal Control Event.
71
5.06
 
Litigation
71
5.07
 
No Default
71
5.08
 
Ownership of Property; Liens
71
5.09
 
Environmental Compliance.
72
5.10
 
Insurance
72
5.11
 
Taxes
73
5.12
 
ERISA Compliance.
73
5.13
 
Subsidiaries; Equity Interests
74
5.14
 
Margin Regulations; Investment Company Act.
74
5.15
 
Disclosure
74
5.16
 
Compliance with Laws
74
5.17
 
Intellectual Property; Licenses, Etc
75
5.18
 
Common Enterprise
75
5.19
 
Solvent
75
5.20
 
Taxpayer Identification Number
75
5.21
 
Security Interests
75
       
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
76
6.01
 
Financial Statements
76
6.02
 
Certificates; Other Information
77
6.03
 
Notices
80
6.04
 
Payment of Obligations
80
6.05
 
Preservation of Existence, Etc
80
6.06
 
Maintenance of Properties
81
6.07
 
Maintenance of Insurance
81
6.08
 
Compliance with Laws
81
6.09
 
Books and Records
81
6.10
 
Inspection Rights
81
6.11
 
Use of Proceeds
82
6.12
 
Further Assurances
82
6.13
 
Additional Subsidiaries
82
6.14
 
Collateral
83
6.15
 
Administration of Deposit Accounts.
85
       
ARTICLE VII.
 
NEGATIVE COVENANTS
86
7.01
 
Liens
86
7.02
 
Investments
86
7.03
 
Debt
87
7.04
 
Fundamental Changes
88
7.05
 
Dispositions
88
7.06
 
Restricted Payments
89
7.07
 
Change in Nature of Business
90
7.08
 
Transactions with Affiliates
90
7.09
 
Burdensome Agreements
90

 
 
ii

--------------------------------------------------------------------------------

 
7.10
 
Use of Proceeds
90
7.11
 
Financial Covenant
90
7.12
 
Sale and Leaseback
90
7.13
 
Sale or Discount of Receivables
91
7.14
 
Debt Modifications
91
7.15
 
Debt Payments
91
       
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
91
8.01
 
Events of Default
91
8.02
 
Remedies Upon Event of Default
93
8.03
 
Application of Funds
94
       
ARTICLE IX.
 
THE AGENTS
95
9.01
 
Appointment and Authority of the Administrative Agent and Lead Collateral Agent.
95
9.02
 
Rights as a Lender
96
9.03
 
Exculpatory Provisions
96
9.04
 
Reliance by Administrative Agent and Collateral Agents
97
9.05
 
Delegation of Duties
98
9.06
 
Resignation of Administrative Agent.
98
9.07
 
Non-Reliance on Administrative Agent, Collateral Agents and Other Lenders
99
9.08
 
No Other Duties, Etc
99
9.09
 
Administrative Agent May File Proofs of Claim
99
9.10
 
Collateral and Guaranty Matters
100
9.11
 
Collateral Agents.
101
9.12
 
Cash Management Obligations and Swap Obligations
102
       
ARTICLE X.
 
MISCELLANEOUS
102
10.01
 
Amendments, Etc
102
10.02
 
Notices; Effectiveness; Electronic Communication.
104
10.03
 
No Waiver; Cumulative Remedies
106
10.04
 
Expenses; Indemnity; Damage Waiver.
106
10.05
 
Payments Set Aside
108
10.06
 
Successors and Assigns.
109
10.07
 
Treatment of Certain Information; Confidentiality
113
10.08
 
Right of Setoff
114
10.09
 
Interest Rate Limitation
115
10.10
 
Counterparts; Integration; Effectiveness
115
10.11
 
Survival of Representations and Warranties
115
10.12
 
Severability
115
10.13
 
Replacement of Lenders
116
10.14
 
Governing Law; Jurisdiction; Etc.
116
10.15
 
Waiver of Jury Trial
117
10.16
 
No Advisory or Fiduciary Responsibility
118
10.17
 
USA Patriot Act Notice
118
10.18
 
2010 Indenture
119

 
 
iii

--------------------------------------------------------------------------------

 
10.19
 
Ratification of Loan Documents
119
10.20
 
Entire Agreement
119
       
SIGNATURES
 
 
S-1

 
 
iv

--------------------------------------------------------------------------------

 


 
SCHEDULES
 
1.01
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
7.01
Existing Liens
7.02(d)
Existing Investments
7.03(c)
Existing Debt
10.02
Administrative Agent’s Office; Certain Addresses for Notices

 
EXHIBITS
 
Form of
 
1.01
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
7.01
Existing Liens
7.02(d)
Existing Investments
7.03(c)
Existing Debt
10.02
Administrative Agent’s Office; Certain Addresses for Notices


 
v

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 25, 2011, among TEXAS INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually a “Lender”), BANK OF AMERICA, N.A., as Administrative
Agent, Lead Collateral Agent, Swing Line Lender and a L/C Issuer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as a L/C Issuer, WELLS FARGO CAPITAL FINANCE, LLC,
as a Co-Collateral Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as a
Co-Collateral Agent.
 
The Borrower, the financial institutions party thereto, including certain of the
Lenders, and the Administrative Agent have executed that certain Second Amended
and Restated Credit Agreement dated as of June 19, 2009, as amended by a First
Amendment dated June 19, 2009, a Second Amendment dated March 24, 2010 and a
Third Amendment dated April 12, 2010 (as amended, the “Existing Credit
Agreement”).
 
The parties hereto, including Regions Bank as a new lender to the Borrower, wish
to amend and restate the Existing Credit Agreement in its entirety as provided
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows, and do hereby further agree as
follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
 “Accounts” has the meaning given to such term in the UCC, including all rights
to payment for goods sold or leased or for services rendered.
 
 “Account Debtor” means a Person who is obligated under an Account, chattel
paper or general intangible.
 
 “Accounts Formula Amount” means 85% of the Value of Eligible Accounts.
 
 “Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or any operating division of another Person or (c) all or
substantially all of a line of business of another Person, in each case whether
or not involving a merger or consolidation with such other Person.
 
 “Acquisition Consideration” means the consideration given by the Borrower or
any of its Subsidiaries for an Acquisition, including but not limited to the sum
of (without duplication) (a) the fair market value of any cash, property (other
than Equity Interests issued in respect of such
 
 
1

--------------------------------------------------------------------------------

 
Acquisition) or services given, plus (b) the amount of any Debt assumed,
incurred or guaranteed (to the extent not otherwise included) in connection with
such Acquisition by the Borrower or any of its Subsidiaries.
 
 “Adjusted Net Earnings From Operations” means, with respect to any fiscal
period of any Person (the “subject Person”), net income of the subject Person on
a consolidated basis after provision for income taxes for such fiscal period, as
determined in conformity with GAAP and reported on the financial statements for
such fiscal period, excluding any and all of the following included in such net
income:  (a) gain, to the extent in excess of $5,000,000, or loss arising from
the sale of any capital assets (including sales of surplus operating assets and
real estate); (b) gain or loss arising from any write-up or write-down in the
book value of any asset; (c) earnings of any other Person, substantially all of
the assets of which have been acquired by the subject Person in any manner, to
the extent realized by such other Person prior to the date of Acquisition; (d)
earnings of any other Person (excluding Wholly-Owned Subsidiaries) in which the
subject Person has an ownership interest unless (and only to the extent) such
earnings shall actually have been received by the subject Person in the form of
cash distributions; (e) earnings of any Person to which assets of the subject
Person shall have been sold, transferred, or disposed of, or into which subject
Person shall have been merged, or which has been a party with the subject Person
to any consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the subject Person or from cancellation or forgiveness of Debt; and (g) gain
or loss arising from extraordinary items, as determined in conformity with GAAP,
or from any other non-recurring transaction.
 
 “Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
 “Administrative Agent’s Office” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 “Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
 “Aggregate Commitments” means the Commitments of all Lenders.
 
 “Aggregates” means all stone, sand, gravel, limestone and similar minerals,
including, but not limited to, all such materials that constitute “as-extracted
collateral” under the UCC (but excluding oil and gas).
 
 “Agreement” means this Third Amended and Restated Credit Agreement.
 
 “Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators
 
 
2

--------------------------------------------------------------------------------

 
applicable to such Person and (b) in respect of contracts made or performed in
the State of Texas, “Applicable Law” shall also mean the laws of the United
States of America, including, without limitation the foregoing, 12 USC Sections
85 and 86, as amended to the date hereof and as the same may be amended at any
time and from time to time hereafter, and any other statute of the United States
of America now or at any time hereafter prescribing the maximum rates of
interest on loans and extensions of credit, and the laws of the State of Texas.
 
 “Applicable Percentage” means, with respect to each Lender at any time, the
percentage (carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Lender at such time and the denominator of
which is the Aggregate Commitments at such time; provided that if the commitment
of each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
 “Applicable Rate” means the following percentages per annum, based upon the
Fixed Charge Coverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Pricing
Level
Fixed Charge Coverage Ratio
Applicable Margin
for Eurodollar Rate
Loans and Letters
of Credit
Applicable
Margin for
Base Rate
Loans
1
< 1.00 to 1.00
2.750%
1.750%
2
< 1.50 to 1.00 but ≥ 1.00 to 1.00
2.500%
1. 500%
3
< 2.00 to 1.00 but ≥ 1.50 to 1.00
2.250%
1.250%
4
≥ 2.00 to 1.00
2.000%
1.000%



Any increase or decrease in the Applicable Rate resulting from a change in the
Fixed Charge Coverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) with respect to the annual or quarterly financial statements
delivered under Section 6.01(a) or (b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.  The Applicable
Rate in effect from the Closing Date through and including the date the
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
year ending May 31, 2011 shall be determined based upon Pricing Level 1.
 
 “Appraised Value” means an appraisal of the fair market value of the subject
Real Property prepared by an independent appraiser selected by the Lead
Collateral Agent having no less than five years of experience in appraising
similar property in the general area of the subject
 
 
3

--------------------------------------------------------------------------------

 
Real Property.  Such appraisal shall take into account all information relevant
to its purpose and customarily taken into account by similarly qualified
appraisers in the area where the property is located, and shall be based on the
assumption that the property is free of all Liens.  The Appraised Value at any
time of each item of Eligible Real Property shall be determined using the then
most recent appraisal provided in compliance with the provisions hereof with
respect to such Eligible Real Property.
 
 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 “Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Capital Finance, LLC, in their capacities as joint lead arrangers and
joint book managers.
 
 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
 
 “Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
 “Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended May 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
 “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
 “Availability” means, as of any date of determination, the remainder of (a) the
Borrowing Base as at such date minus (b) the Total Outstandings as at such date.
 
 “Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Revolving Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
 “Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Real Property Reserve, (d)
the Bank Product Reserve; (e) the Tax Reserve; (f) the Royalty Reserve; (g) the
Dilution Reserve; (h) the Rolling Stock Reserve, (i) the aggregate amount of
liabilities that are secured by Liens upon Borrowing Base Collateral that are
senior to the Administrative Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (j) such additional
reserves, in such amounts and with respect to such matters, as the Collateral
Agents in their Credit Judgment may elect to impose from time to time.
 
 
4

--------------------------------------------------------------------------------

 
 “Bank of America” means Bank of America, N.A. and its successors.
 
 “Bank Product Amount” has the meaning specified in the definition of Secured
Obligations.
 
 “Bank Product Reserve” means the aggregate amount of reserves established by
the Lead Collateral Agent from time to time in its Credit Judgment in respect of
(a) Cash Management Obligations, (b) Swap Obligations, and (c) other banking
products or services as may be requested by the Borrower or any of its
Subsidiaries, other than Letters of Credit.
 
 “Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate”, and (c) the rate of interest in effect
for such day under this Agreement for a Borrowing of a Eurodollar Rate Loan
(exclusive of the Applicable Rate) with an Interest Period of one month
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the Federal Funds Rate, the prime rate or
the rate for such Eurodollar Rate Loans shall be effective from and including
the effective date of such change in the Federal Funds Rate, the prime rate or
the rate for such Eurodollar Rate Loans.
 
 “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
 “Borrower” has the meaning specified in the introductory paragraph hereto.
 
 “Borrower Materials” has the meaning specified in Section 6.02.
 
 “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
 
 “Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of (a) the Aggregate Commitments; or (b) the sum of the Accounts Formula
Amount, plus the Cash Formula Amount, plus the Inventory Formula Amount, plus
the Real Property Formula Amount, plus the Rolling Stock Formula Amount, minus
the Availability Reserve.
 
 “Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.
 
 “Borrowing Base Collateral” means Accounts, Inventory, Eligible Rolling Stock,
Eligible Real Property and any cash included in the Cash Formula Amount.
 
 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
 
5

--------------------------------------------------------------------------------

 
 “Capital Expenditures” means all liabilities incurred, expenditures made or
payments due (whether or not made) by the Borrower or any of its Subsidiaries
that are required to be accounted for as capital expenditures under GAAP.
 
 “Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP.  For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
 
 “Cash Collateralize” has the meaning specified in Section 2.03(g).
 
 “Cash Equivalents” means:  (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) maturing, unless such
securities are deposited to defease any Debt, not more than twelve months from
the date of acquisition; (c) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding twelve months and overnight
bank deposits, in each case, with any Lender or with any domestic commercial
bank having capital and surplus in excess of $500,000,000 and a rating at the
time of acquisition thereof of P-1 or better from Moody’s or A-1 or better from
S&P; (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (e) commercial paper issued by Bank of America or having
the highest rating obtainable from Moody’s or S&P and in each case maturing
within nine months after the date of acquisition; (f) securities issued and
fully guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, rated at
least “A” by Moody’s or S&P and having maturities of not more than twelve months
from the date of acquisition; and (g) shares of any SEC registered 2a-7 money
market fund that has net assets of at least $500,000,000 and has the highest
rating obtainable from either Moody's or S&P.
 
 “Cash Formula Amount” means 100% of the available cash of each Loan Party that
(a) is subject to a duly perfected first priority Lien in favor of
Administrative Agent and (b) is on deposit in one or more segregated restricted
deposit accounts (excluding any operating account or Dominion Account)
maintained by Bank of America.
 
 “Cash Management Documents” means all agreements, instruments and other
documents entered into with respect to Cash Management Obligations.
 
 “Cash Management Obligations” means, with respect to any Lender or an Affiliate
thereof, any obligations owed to such Person by the Borrower or any of its
Subsidiaries which arise as a direct result of (a) commercial credit card and
merchant card services provided by such Lender or its Affiliate to the Borrower
or any such Subsidiary, or (b) the deposit, collection and other cash
management, treasury or deposit services provided by such Lender or its
Affiliate to
 
 
6

--------------------------------------------------------------------------------

 
the Borrower or any such Subsidiary, including without limitation all of the
obligations of the Borrower or any of its Subsidiaries to such Lender or its
Affiliate for overdrafts, for returned checks and other returned items and for
credit extended under, or as a result of, cash management, treasury and deposit
agreements.
 
 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption, taking effect or phasing in of any Law, (b)
any change in any Law, or in the administration, interpretation or application
thereof or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
 “Change of Control” means (a) the direct or indirect sale, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Borrower and its Subsidiaries, taken as a whole, to any “person”
or “group” (as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act, whether or not applicable), (b) any “person” or
“group” (as such terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act, whether or not applicable) is or becomes the
“beneficial owner”, directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of Equity Interests of the Borrower then
outstanding normally entitled to vote in elections of directors, (c) during any
period of 24 consecutive months after the Closing Date, individuals who at the
beginning of such 24-month period constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Borrower then in office,
or (d) any “Change of Control” as defined in the Senior Notes shall occur in
respect thereof.
 
 “Closing Date” means the date of this Agreement, which the parties hereto
acknowledge is the date that all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.
 
 “Co-Collateral Agents” means GECC and Wells Fargo Capital Finance, LLC in their
capacities as co-collateral agents under this Agreement, or any successor
co-collateral agents.
 
 “Code” means the Internal Revenue Code of 1986.
 
 “Collateral” has the meaning specified in Section 6.14 of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 “Collateral Agents” means, collectively, the Lead Collateral Agent and the
Co-Collateral Agents.
 
 “Collateral Documents” means, collectively, the Security Agreement, the Real
Property Mortgages and any other agreement or document, together with all
related financing statements and stock powers, executed and delivered in
connection with this Agreement to create or perfect a Lien on any Collateral in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
 “Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
 “Commitment Fee” has the meaning specified in Section 2.09(a).
 
 “Commitment Fee Rate” means a per annum rate equal to (a) 0.500%, if the
average daily balance of the Total Outstandings was 50% or less of the Aggregate
Commitments during the preceding calendar month, or (b) 0.375%, if such average
daily balance was more than 50% of the Aggregate Commitments during the
preceding calendar month.
 
 “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
 
 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Extension” means each of the following:  (a) Revolving Borrowing, (b) a
L/C Credit Extension, and (c) a Swing Line Borrowing.
 
 “Credit Judgment” means each Collateral Agent’s judgment exercised in good
faith, based upon its consideration of any factor that it believes (a) could
adversely affect the quantity, quality, mix or value of Borrowing Base
Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of the Administrative Agent’s Lien, or
the amount that the Secured Parties could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Loan Party is incomplete, inaccurate or misleading in any
material respect; (c) materially increases the likelihood of any proceeding
under Debtor Relief Laws involving a Loan Party; or (d) creates or could result
in a Default or Event of Default.  In exercising such judgment, the Collateral
Agents
 
 
8

--------------------------------------------------------------------------------

 
may consider any factors that could increase the credit risk of lending to the
Borrower on the security of the Collateral.
 
 “Debt” means, with respect to any Person, without duplication, (a) debt of such
Person for borrowed money, (b) all debt of such Person evidenced by bonds,
notes, debentures or similar instruments or bankers’ acceptances or letters of
credit (or reimbursement obligations in respect thereof); (c) the balance
deferred and unpaid by such Person of the purchase price of any property which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto, except any such
balance that constitutes an accrued expense or trade payable, (d) all
obligations of others secured by any Lien (other than Liens referred to in
clauses (b), (c), (d), (f), (h) or (j) of the definition of Permitted Liens) on
any property or asset owned by such Person, whether or not the obligation
secured thereby shall have been assumed, (e) to the extent not otherwise
included, all Capital Lease Obligations of such Person, all obligations of such
Person with respect to leases constituting part of a sale and leaseback
arrangement, all Guaranties by such Person of Debt of other Persons, and all
obligations of such Person under Swap Contracts, (f) any “withdrawal liability”
of such Person, as such term is defined under part I of Subtitle E of Title IV
of ERISA, (g) all Synthetic Lease Obligations of such Person, and (h) all
preferred stock issued by such Person and required by the terms thereof to be
redeemed, or for which mandatory sinking fund payments are due, by a fixed date
prior to one year after the Maturity Date.
 
 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
 “Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured, (b)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 “Depreciation” means depreciation and depletion expense as determined in
accordance with GAAP.
 
 “Dilution Reserve” means a reserve established by the Collateral Agents from
time to time in an amount equal to the amount by which bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts during the previous 12 months exceeds
5.0% of gross sales for such period.
 
 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding licenses of intellectual property and leases
of real property entered into in the ordinary course of business and the
granting of Permitted Liens.
 
 “Dividend” means, as to any Person, any declaration or payment of any dividend
(other than a stock dividend) on, or the making of any distribution to any
holder of, any shares of capital stock (or other equity or beneficial interest)
of such Person (other than salaries, bonuses and loans to employees made or paid
in the ordinary course of business).
 
 “Dollar” and “$” mean lawful money of the United States.
 
 “Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
 “Dominion Account” means a special account established by the Borrower at Bank
of America, over which the Administrative Agent has, or is entitled to have
immediately upon the occurrence of a Dominion Period, exclusive control for
withdrawal purposes (except as otherwise provided in Section 2.07(c)).
 
 “Dominion Period” means any of the following periods: (a) any period commencing
on the day that an Event of Default occurs and ending on the day that all Events
of Default are cured or waived, and (b) any period commencing on the day that
Availability is less than the greater of $35,000,000 (which amount shall be
adjusted upward to reflect any increase in the Aggregate Commitments pursuant to
Section 2.14(a) by the same percentage as any such increase in the Aggregate
Commitments) or 15% of the Aggregate Commitments at any time and continuing
until, during the preceding 60 consecutive days, Availability has been equal to
or exceeded the greater of $35,000,000 (which amount shall be adjusted upward to
reflect any increase in the Aggregate Commitments pursuant to Section 2.14(a) by
the same percentage as any such increase in the Aggregate Commitments) or 15% of
the Aggregate Commitments at all times.
 
 “EBITDA” means, for any period, determined in accordance with GAAP on a
consolidated basis for the Borrower and its Subsidiaries, the sum of (a)
Adjusted Net Earnings From Operations for such period, plus (b) to the extent
deducted in the determination of Adjusted Net Earnings from Operations for such
period, (i) Interest Expense, plus (ii) federal, state, local and foreign income
taxes, plus (iii) Depreciation, amortization and other non-cash charges
 
 
10

--------------------------------------------------------------------------------

 
(excluding any non-cash charge to the extent that it represents an accrual of or
reserve for cash payments in any future period), plus (iv) non-cash charges in
respect of stock based compensation expenses (excluding any such non-cash charge
to the extent that it represents an accrual of or reserve for cash payments in
any future period), minus (c) to the extent included in the determination of
Adjusted Net Earnings from Operations for such period, non-cash credits.
 
 “Eligible Account” means an Account owing to any Loan Party that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by the Collateral Agents, in their Credit
Judgment, to be an Eligible Account.  Without limiting the foregoing, no Account
shall be an Eligible Account if (a) it is unpaid for more than the earlier of 30
days after the original due date or 90 days after the original invoice date; (b)
50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause; (c) when aggregated with other Accounts
owing by the Account Debtor, it exceeds 5.0% of the aggregate Eligible Accounts
(or such higher percentage, not to exceed 15.0%, as the Collateral Agents may
establish for the Account Debtor from time to time), but ineligibility shall be
limited to the amount of such excess; (d) it does not conform in any material
respect with a covenant or representation herein or in the Security Agreement;
(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (f) a proceeding under Debtor Relief Laws has
been commenced by or against the Account Debtor; or the Account Debtor has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent; or the applicable Loan Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; (h) it is owing by a Government Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to the Administrative
Agent in compliance with the Assignment of Claims Act; (i) it is not subject to
a duly perfected, first priority Lien in favor of the Administrative Agent, or
is subject to any other Lien except for Permitted Liens that are subordinate to
the Administrative Agent’s Lien and Liens for Taxes not yet due and payable; (j)
the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by chattel paper or an instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis; (m) it
arises from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or other repurchase or
return basis, or from a sale to a Person for personal, family or household
purposes; (n) it represents a progress billing or retainage; or (o) it includes
a billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof.  In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances owing to Account Debtors and more than 90
days old shall not be netted against such Accounts.
 
 “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, each L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or
 
 
11

--------------------------------------------------------------------------------

 
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
 “Eligible Inventory” means Inventory owned by a Loan Party that the Collateral
Agents, in their Credit Judgment, deem to be Eligible Inventory.  Without
limiting the foregoing, no Inventory shall be Eligible Inventory unless it (a)
is finished goods, raw materials (including Aggregates that have been extracted
from Real Property and are readily available for processing), cement, coal or
clinker, and not work-in-process (other than cement or clinker), packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies (other than coal and unless otherwise permitted by the
Collateral Agents in their discretion); (b) is not held on consignment, nor
subject to any deposit or downpayment; (c) is in new and saleable condition (if
held for sale rather than use) and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, obsolete or unmerchantable,
and does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (f) conforms in all material respects
with the covenants and representations herein and in the Security Agreement; (g)
is subject to the Administrative Agent’s duly perfected, first priority Lien,
and no other Lien except for Permitted Liens that are subordinate to the
Administrative Agent’s Lien and Liens for Taxes not yet due and payable; (h) is
within the continental United States, is not in transit except between locations
of the Loan Parties, and is not consigned to any Person; (i) is not subject to
any warehouse receipt or negotiable document; (j) is not subject to any license
or other arrangement that restricts any Loan Party’s or the Administrative
Agent’s right to dispose of such Inventory, unless the Administrative Agent has
received an appropriate Lien Waiver; (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; (l) is not located at a site where the Inventory Formula Amount
calculated for such site individually is less than $50,000; and (m) is reflected
in the details of a current perpetual inventory report satisfactory to the
Collateral Agents.  Unless otherwise permitted by the Collateral Agents in their
Credit Judgment, 5.0% of all otherwise Eligible Inventory which is stored in
piles and the quantity of which is measured by an approximation method shall be
deemed ineligible.
 
 “Eligible Real Property” means Real Property owned by a Loan Party that the
Collateral Agents, in their Credit Judgment, deems to be Eligible Real
Property.  Without limiting the foregoing, no Real Property shall be Eligible
Real Property unless (a) such Real Property is located within the continental
United States (other than a state whose statutes impose a “one action” rule with
respect to the exercise of remedies); (b) such Loan Party holds good title to
such Real Property acceptable to the Collateral Agents; (c) the full purchase
price for such Real Property has been paid in cash by such Loan Party; (d) such
Loan Party has executed and delivered to the Administrative Agent a Real
Property Mortgage with respect to such Real Property, and the Administrative
Agent has a duly perfected, first priority Lien in such Real Property securing
the Secured Obligations; (e) such Real Property is not subject to any Liens,
except for Permitted Liens; (f) if required by the Collateral Agents in
connection with such Real Property Mortgage, the Administrative Agent has
received a mortgagee’s title policy covering the Real Property, in form and
substance satisfactory to the Collateral Agents, together with
 
 
12

--------------------------------------------------------------------------------

 
evidence satisfactory to the Collateral Agents that all premiums and other costs
and fees therefor have been paid; (g) the Administrative Agent has received an
appraisal report, satisfactory in form and substance to the Collateral Agents,
with respect to the Real Property setting forth the Appraised Value of such Real
Property; (h) the Administrative Agent has received an environmental site
assessment with respect to such Real Property and other reports of environmental
professionals, in such form and prepared by such environmental professionals as
the Collateral Agents shall require, none of which shall reflect the existence
of any environmental conditions or actual or potential environmental liabilities
which are material to such Real Property or the Loan Parties; (i) the
Administrative Agent has received a flood determination certificate issued by
the appropriate Governmental Authority or third party indicating whether such
Real Property is designated as a “flood hazard area” and, if so, evidence of any
flood insurance obtained by the Loan Party as required in compliance with
Applicable Law, including the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, and (j) if required by the Collateral
Agents: (i) an ALTA survey with a date and in form and detail acceptable to the
Collateral Agents and the issuer of any applicable title insurance policy,
certified in a manner satisfactory to the Collateral Agents and the issuer of
any applicable title insurance policy by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property is located; (ii) in
respect of which local counsel for the Borrower in states in which the Real
Property is located has delivered an opinion letter with respect to the
enforceability and perfection of the Real Property Mortgage and any related
fixture filings in form and substance satisfactory to the Collateral Agents; and
(iii) in respect of which such Loan Party shall have used its commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such Real Property and such other consents, agreements and confirmations of
lessors and third parties have been delivered as the Collateral Agents may deem
necessary or desirable, together with evidence that all other actions that the
Collateral Agents may deem necessary or desirable in order to create perfected
first priority Liens on the property described in the Real Property Mortgage
have been taken.
 
 “Eligible Rolling Stock” means Rolling Stock owned by a Loan Party that the
Collateral Agents, in their Credit Judgment, deems to be Eligible Rolling
Stock.  Without limiting the foregoing, no Rolling Stock shall be Eligible
Rolling Stock unless it (a) is subject to the Administrative Agent’s duly
perfected, first priority Lien and no other Lien except for (i) Permitted Liens
that are subordinate to the Administrative Agent’s Lien, (ii) Liens for Taxes
not yet due and payable, and (iii) statutory Liens securing amounts not yet due
and payable in respect of repairs; (b) conforms in all material respects with
the covenants and representations herein and in the Security Agreement; (c) is
in good working order, condition and repair (ordinary wear and tear excepted);
(d) is used or usable in the ordinary course of business of a Loan Party; (e) is
located in the continental United States; (f) satisfies in all material respects
all Applicable Law with respect to such Rolling Stock; (g) is not subject to any
licensing or similar requirement that would limit the right of the
Administrative Agent to sell or otherwise dispose of such Rolling Stock; (h) is
insured in accordance with the requirements of this Agreement; (i) in the case
of a truck, tractor, trailer or other motor vehicle used on the highways or in
interstate commerce, (i) is evidenced by a certificate of title in the name of a
Loan Party and in the possession of the Administrative Agent, (ii) is properly
registered in the name of a Loan Party in one of the states of the United
States, and (iii) the Administrative Agent’s Lien is noted on the certificate of
title therefor; and (j) in the case of a railcar or locomotive used in
interstate
 
 
13

--------------------------------------------------------------------------------

 
commerce, (i) is properly registered in the name of a Loan Party with the
Association of American Railroads, (ii) is covered by a reporting mark issued by
the Association of American Railroads and provided to the Administrative Agent,
and (iii) the Administrative Agent’s Lien thereon is on file with the Surface
Transportation Board of the U.S. Department of Transportation.
 
 “Enforcement Action” means any action to enforce any Secured Obligations or
Loan Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
 “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
 “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law material to business of the Borrower or
any Subsidiary.
 
 “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974.
 
 “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
 
14

--------------------------------------------------------------------------------

 
 “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
 
 “Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
 “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
 “Event of Default” has the meaning specified in Section 8.01.
 
 “Excluded Taxes” means, with respect to the Administrative Agent, any
Collateral Agent, any Lender, any L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however denominated,
including Texas “margin” or “gross receipts” tax), and franchise taxes imposed
on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes
 
 
15

--------------------------------------------------------------------------------

 
a party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to provide the documentation described in Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), or is otherwise deemed an Excluded Tax pursuant to
Section 3.01(e).
 
 “Existing Credit Agreement” has the meaning specified in the second
introductory paragraph hereto.
 
 “Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01.
 
 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor sections that are substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
 
 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
 “Fee Letters” means, collectively, (a) the letter agreement, dated July 11,
2011 among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as joint lead arranger, and (b) the
letter agreement, dated July 11, 2011 among the Borrower, Wells Fargo Bank, and
Wells Fargo Capital Finance, LLC, in its capacity as joint lead arranger.
 
 “Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for the Borrower and its Subsidiaries for the most recent twelve months,
of (a) EBITDA minus Capital Expenditures (except for (x) Capital Expenditures
financed with borrowed money other than Loans and (y) capitalized interest, if
any, that is included as part of Fixed Charges pursuant to clause (b) below) and
cash taxes paid, to (b) Fixed Charges.
 
 “Fixed Charges” means the sum of (a) Interest Expense (other than
payment-in-kind but including capitalized interest expense), (b) principal
payments made on borrowed money (including the principal portion of payments in
respect of Capital Lease Obligations) other than Loans, (c) Restricted Payments
(other than Dividends payable to the Borrower or a Guarantor or payable solely
in stock) made, (d) the Rolling Stock Depreciation Amount and (e) the Real
Property Reduction Amount.
 
 
16

--------------------------------------------------------------------------------

 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
 “Foreign Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of a jurisdiction other than the United States of America or any
state or commonwealth thereof.
 
 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
 “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
 “GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 “GECC” means General Electric Capital Corporation and its successors.
 
 “Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 “Granting Lender” has the meaning specified in Section 10.06(h).
 
 “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof
 
 
17

--------------------------------------------------------------------------------

 
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
 “Guarantied Obligations” means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Guarantied Party, (c) all Cash Management Obligations,
(d) any and all out-of-pocket expenses (including, without limitation, expenses
and reasonable counsel fees and expenses of any Guarantied Party) incurred by
any Guarantied Party in enforcing its rights under this Agreement, any other
Loan Document, or any Swap Contract or in respect of any Cash Management
Obligations, and (e) all present and future amounts in respect of the foregoing
that would become due but for the operation of any provision of Debtor Relief
Laws, and all present and future accrued and unpaid interest in respect of the
foregoing, including, without limitation, post-petition interest if any Loan
Party voluntarily or involuntarily becomes subject to any Debtor Relief Laws.
 
 “Guarantied Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agents, (c) the Lenders, (d) any Lender or any Affiliate of any
Lender that is a party to any Swap Contract with the Borrower or any Subsidiary
of the Borrower, (e) any Lender or any Affiliate of any Lender that is owed any
Cash Management Obligation (provided that at the time such Cash Management
Obligations arose such Lender is a party to the Credit Agreement), and (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document; provided that any Person that ceases to be a Lender
(and any Affiliate of such Person) shall be a Guarantied Party only with respect
to transactions under Swap Contracts that were entered into during or prior to
the time that such Person was a Lender.
 
 “Guarantors” means, collectively, each Material Domestic Subsidiary including,
without limitation, each Subsidiary listed on Schedule 5.13 hereto.
 
 “Guaranty” means the Amended and Restated Guaranty made by the Guarantors,
substantially in the form of Exhibit C, and shall include any Guaranty
Supplement executed thereto and defined therein.
 
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 “Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations.  If the maximum rate of interest which, under Applicable
Law, any Lender is permitted to charge
 
 
18

--------------------------------------------------------------------------------

 
on the Obligations shall change after the date hereof, the Highest Lawful Rate
shall be automatically increased or decreased, as the case may be, from time to
time as of the effective time of each change in the Highest Lawful Rate without
notice to the Borrower.  For purposes of determining the Highest Lawful Rate
under Applicable Law, on each day, if any, that Chapter 303 of the Texas Finance
Code establishes the Highest Lawful Rate, such rate shall be the weekly ceiling
computed in accordance with Section 303.003 for that day.
 
 “Honor Date” has the meaning specified in Section 2.03(c)(i).
 
 “Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which (i)
a L/C Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more syndicated credit facilities or
(ii) an entity that Controls such Lender has been deemed insolvent or becomes
subject to any Debtor Relief Laws.
 
 “Increase Effective Date” has the meaning specified in Section 2.14(d).
 
 “Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 “Indemnitees” has the meaning specified in Section 10.04(b).
 
 “Information” has the meaning specified in Section 10.07.
 
 “Interest Expense” means, for any period of calculation, calculated for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, interest expense (including interest expense pursuant to Capital
Lease Obligations) for such period.
 
 “Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.
 
 “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice; provided
that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
 
19

--------------------------------------------------------------------------------

 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
 “Internal Control Event” means a material weakness in, or material fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
 
 “Inventory” has the meaning given to such term in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials (including Aggregates that have been extracted from Real Property
and are readily available for processing), and other materials and supplies of
any kind that are or could be used in connection with the manufacture, printing,
packing, shipping, advertising, sale, lease or furnishing of such goods, or
otherwise used or consumed in the Borrower’s business (but excluding equipment).
 
 “Inventory Formula Amount” means the lesser of (i) 65% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
 “Inventory Reserve” means a reserve established by the Collateral Agents from
time to time in their Credit Judgment to reflect factors that may negatively
impact the Value of Inventory, including change in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
 
 “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Debt of such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
 “IP Rights” has the meaning specified in Section 5.17.
 
 “IRS” means the United States Internal Revenue Service.
 
 “ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
 “Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower or in favor of such L/C
Issuer and relating to any such Letter of Credit.
 
  “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial
 
 
20

--------------------------------------------------------------------------------

 
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
 
 “L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
 “L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
 “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
 
 “L/C Issuer” means Bank of America or Wells Fargo Bank, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
 
 “L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, plus all fees and
other amounts due and owing with respect to Letters of Credit.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
 “Lead Collateral Agent” means Bank of America in its capacity as administrative
agent for the Secured Parties under any of the Collateral Documents, or any
successor lead collateral agent.
 
 “Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
 “Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
 “Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
 
 “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by a L/C Issuer.
 
 
21

--------------------------------------------------------------------------------

 
 “Letter of Credit Expiration Date” means the day that is seven days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
 “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
 “Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
  “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
 “Lien Waiver” means an agreement, in form and substance satisfactory to the
Lead Collateral Agent, by which (a) for any material Borrowing Base Collateral
located on leased premises, the lessor waives or subordinates any Lien it may
have on such Collateral, and agrees to permit the Administrative Agent to enter
upon the premises and remove such Collateral or to use the premises to store or
dispose of such Collateral; (b) for any material Borrowing Base Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on such Collateral, agrees to
hold any documents in its possession relating to such Collateral as agent for
the Administrative Agent, and agrees to deliver such Collateral to the
Administrative Agent upon request; (c) for any material Borrowing Base
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on such
Collateral, and agrees to deliver such Collateral to the Administrative Agent
upon request; and (d) for any material Borrowing Base Collateral subject to a
licensor’s intellectual property rights, the licensor grants to the
Administrative Agent the right, vis-à-vis such licensor, to enforce the
Administrative Agent’s Liens with respect to such Collateral, including the
right to dispose of it with the benefit of the intellectual property, whether or
not a default exists under any applicable license.
 
 “Loan” means an extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan or a Swing Line Loan.
 
 “Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Guaranty, the Collateral Documents, and any other agreement or
document executed, delivered or performable by any Loan Party in connection
herewith.
 
 “Loan Parties” means, collectively, the Borrower and each Guarantor.
 
 “Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their
 
 
22

--------------------------------------------------------------------------------

 
obligations under the Loan Documents; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect on
the validity, perfection or priority of a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties on any material portion of the
Collateral.
 
 “Material Domestic Subsidiary” means any Domestic Subsidiary that has assets in
excess of $10,000.
 
 “Maturity Date” means (a) August 25, 2016 or (b) such earlier date as (i) the
Obligations become due and payable pursuant to this Agreement (whether by
acceleration or otherwise) or (ii) there shall exist an Event of Default under
Section 8.01(f) of this Agreement.
 
 “Minimum Covenant Threshold” means (a) the Fixed Charge Coverage Ratio is
greater than 1.00 to 1.00, and (b) Availability exceeds the greater of
$40,000,000 (which amount shall be adjusted upward to reflect any increase in
the Aggregate Commitments pursuant to Section 2.14(a) by the same percentage as
any such increase in the Aggregate Commitments) or 20% of the Aggregate
Commitments.
 
 “Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 “Net Cash Proceeds” means:
 
(a) with respect to the sale of any asset by the Borrower or any Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such sale (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt that is secured by such asset and that is required to be repaid in
connection with the sale thereof (other than Debt under the Loan Documents), (B)
the out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such sale and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant asset sale as a
result of any gain recognized in connection therewith; and
 
(b) with respect to the sale of any Equity Interest by the Borrower, the excess
of (i) the sum of the cash and cash equivalents received in connection with such
sale over (ii) the underwriting discounts and commissions, and other
out-of-pocket expenses, incurred by the Borrower in connection with such sale.
 
 “Net Recovery Proceeds” means, with respect to any Recovery Event, the gross
cash proceeds (net of reasonable fees, costs and taxes actually incurred and
paid (or to be paid) in connection with such Recovery Event and any required
permanent payment of Debt (other than Debt secured pursuant to the Collateral
Documents) which is secured by the property that is the
 
 
23

--------------------------------------------------------------------------------

 
subject of such Recovery Event) received by the respective Person in connection
with such Recovery Event.
 
 “NOLV” means the net orderly liquidation value of Rolling Stock expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
the Loan Parties’ Rolling Stock performed by an appraiser and on terms
reasonably satisfactory to the Collateral Agents.
 
 “NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage of Value expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to the
Collateral Agents.
 
 “Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
 “Notes” means collectively, the Revolving Loan Notes and the Swing Line Note.
 
 “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
 “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness for borrowed money; (c) the monetary obligations
under any sale and leaseback transaction which does not create a liability on
the consolidated balance sheet of such Person and its Subsidiaries; (d) any
other monetary obligation arising with respect to any other transaction which
upon the application of any Debtor Relief Law to such Person or any of its
Subsidiaries, would be characterized as indebtedness for borrowed money, or (e)
any
 
 
24

--------------------------------------------------------------------------------

 
transaction structured to provide tax deductibility as interest expense of any
dividend or similar payment.
 
 “Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
 “Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
 “Overadvance” means the amount, if any, by which the Total Outstandings at any
time exceed the Borrowing Base.
 
 “Overadvance Loan” means a Loan made pursuant to Section 2.01(b) when an
Overadvance exists or is caused by the funding thereof.
 
 “Participant” has the meaning specified in Section 10.06(d).
 
 “Participant Register” has the meaning specified in Section 10.06(e).
 
 “PBGC” means the Pension Benefit Guaranty Corporation.
 
 “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
 
25

--------------------------------------------------------------------------------

 
 “Permitted Liens” means, as applied to any Person:
 
(a) any Lien in favor of the Administrative Agent to secure the Secured
Obligations (including, without limitation, L/C Obligations, obligations in
respect of Swap Contracts and Cash Management Obligations, to the extent
included within the definition of Secured Obligations);
 
(b) (i) Liens on Real Property for real estate taxes not yet delinquent, (ii)
Liens on leasehold interests created by the lessor in favor of any mortgagee of
the leased premises, and (iii) Liens for taxes, assessments, governmental
charges, levies or claims that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on such Person’s books, but only so long as no foreclosure, restraint,
sale or similar proceedings have been commenced with respect thereto;
 
(c) Liens of carriers, landlords, warehousemen, mechanics, laborers and
materialmen and other similar Liens incurred in the ordinary course of business
for sums not yet due or being contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefore;
 
(d) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Debt), leases, statutory
obligations, bonds (or letters of credit in lieu of bonds), or other similar
obligations arising in the ordinary course of business;
 
(e) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or similar legislation, other than
Liens imposed by ERISA;
 
(f) Easements, rights-of-way, restrictions, covenants or other agreements of
record and other similar encumbrances on Real Property which do not secure any
Debt and do not materially interfere with the ordinary conduct of the business
of such Person;
 
(g) Liens created to secure Debt permitted by Section 7.03(d), which is incurred
solely for the purpose of financing the acquisition or construction of
equipment, real property or other fixed assets and incurred at the time of
acquisition or construction, so long as each such Lien shall at all times be
confined solely to the asset or assets so acquired or constructed (other than
accessions thereto and proceeds thereof), and refinancings thereof so long as
any such Lien remains solely on the asset or assets acquired or constructed and
the amount of Debt related thereto is not increased.
 
(h) Liens in respect of judgments or awards for which appeals or proceedings for
review are being prosecuted and in respect of which a stay of execution upon any
such appeal or proceeding for review shall have been secured, provided that (i)
such Person shall have established adequate reserves for such judgments or
awards, (ii) such judgments or awards shall be fully insured and the insurer
shall not have denied
 
 
26

--------------------------------------------------------------------------------

 
coverage, or (iii) such judgments or awards shall have been bonded to the
reasonable satisfaction of the Administrative Agent;
 
(i) Any Liens existing on the Closing Date which are described on Schedule 7.01
and which are acceptable to the Lenders, and Liens resulting from the
refinancing of the related Debt, provided that the Debt secured thereby shall
not be increased and the Liens shall not cover additional assets (other than
accessions thereto and proceeds thereof) of the Borrower or any Subsidiary;
 
(j) Liens filed of record out of an abundance of caution by lessors of personal
property, so long as each such Lien shall at all times be confined solely to the
asset or assets so leased (including additions and accessions thereto and
proceeds thereof); and
 
(k) Liens that secure Debt permitted by Section 7.03(l); provided, that such
Liens (i) do not attach to any of the Borrowing Base Collateral and (ii) with
respect to any other Collateral, are junior in priority to the Administrative
Agent’s Lien thereon.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 “Petty Cash Accounts” mean one or more deposit accounts maintained by the Loan
Parties for the petty cash needs of their local operations.
 
 “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
 “Platform” has the meaning specified in Section 6.02.
 
 “Public Lender” has the meaning specified in Section 6.02.
 
 “Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.
 
 “Real Property Formula Amount” means the lesser of (a) $20,000,000 minus the
amount determined by multiplying $166,666.67 by the number of full calendar
months which have elapsed since the earlier of November 30, 2011 or the date of
execution of the first Real Property Mortgage; or (b) 45% of the Appraised Value
of the Eligible Real Property; provided that the Real Property Formula Amount
will be reduced (i) at the time of any Disposition of Eligible Real Property by
the portion of the Real Property Formula Amount attributable to such Eligible
Real Property and (ii) at the time that any previous Eligible Real Property is
no longer Eligible Real Property by the portion of the Real Property Formula
Amount attributable to such Eligible Real Property.
 
 
27

--------------------------------------------------------------------------------

 
 “Real Property Mortgage” means a mortgage or deed of trust, in form and
substance satisfactory to the Administrative Agent, pursuant to which a Loan
Party grants to the Administrative Agent a Lien in Real Property securing the
Secured Obligations.
 
 “Real Property Reduction Amount” means, for any period, an amount equal to any
reduction during such period in the Real Property Formula Amount arising solely
from the application of clause (a) of the definition of Real Property Formula
Amount.
 
 “Real Property Reserve” means the aggregate amount of reserves established by
the Collateral Agents from time to time in their Credit Judgment that is equal
to the sum of (a) the amount of any liabilities not taken into account in the
Appraised Value of Eligible Real Property and which are or become secured by
Liens affecting Eligible Real Property (other than Permitted Liens), (b) the
amount of any other liabilities not taken into account in such appraisal,
whether fixed, contingent or otherwise, encumbering or otherwise affecting the
applicable Loan Party’s ownership interest in any Eligible Real Property.
 
 “Recovery Event” means the receipt by any Loan Party of any cash insurance
proceeds or condemnation awards payable (a) by reason of theft, loss, physical
destruction, damage, taking or similar event with respect to any Collateral and
(b) under any policy of insurance required to be maintained under any Loan
Document.
 
 “Register” has the meaning specified in Section 10.06(c).
 
 “Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
 “Release” has the meaning specified under any Environmental Law.
 
 “Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by any Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Borrowing Base Collateral or could assert a Lien on any such
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person (unless it has executed a Lien
Waiver), in each case limited to the Value of such Borrowing Base Collateral.
 
 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
 “Request for Credit Extension” means (a) with respect to a Revolving Borrowing
or a conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b)
with respect to a L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
 
 
28

--------------------------------------------------------------------------------

 
 “Required Lenders” means, as of any date of determination, either (a) the sole
Lender if there is only one Lender or (b) two or more Lenders having more than
50% of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
 
 “Response” has the meaning specified under any Environmental Law.
 
 “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
 
 “Restricted Debt Payments” has the meaning specified in Section 7.15.
 
 “Restricted Payment” means (a) any Dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or (b) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).
 
 “Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
 “Revolving Loan” has the meaning specified in Section 2.01 and includes any
Overadvance Loan.
 
 “Revolving Loan Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Loans made by such Lender, substantially in the
form of Exhibit E.
 
 “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans, pursuant to Section 2.02(a) which, if in writing, shall be
substantially in the form of Exhibit F.
 
 
29

--------------------------------------------------------------------------------

 
 “Rolling Stock” means all locomotives, railcars, automobiles, trucks, trailers,
tractors, bulldozers, scrapers, loaders, forklifts and other motor vehicles and
mobile equipment of a Person.
 
 “Rolling Stock Depreciation Amount” means an amount equal to the amount per
month that the Loan Parties depreciate the value of all Eligible Rolling Stock
on their books; provided, that if the Loan Parties’ depreciation methodology
results in an average life greater than five years for Eligible Rolling Stock,
then the Rolling Stock Depreciation Amount shall be an amount determined by the
Collateral Agents in their Credit Judgment.
 
 “Rolling Stock Determination Date” means each date on which the Administrative
Agent receives a third party appraisal, in form and detail satisfactory to the
Collateral Agents, calculating the NOLV of all Eligible Rolling Stock.
 
 “Rolling Stock Formula Amount” means, as of any Rolling Stock Determination
Date, the lesser of (a) $30,000,000, or (b) 85% of the NOLV of Eligible Rolling
Stock; provided, that in the period between Rolling Stock Determination Dates
the Rolling Stock Formula Amount shall be (i) reduced on the first day of each
month by the Rolling Stock Depreciation Amount, (ii) reduced at the time of any
casualty or Disposition of Eligible Rolling Stock by the portion of the Rolling
Stock Formula Amount attributable to such Eligible Rolling Stock, (iii) reduced
at the time that any previously Eligible Rolling Stock is no longer Eligible
Rolling Stock by the portion of the Rolling Stock Formula Amount attributable to
such Eligible Rolling Stock, and (iv) increased by 85% of the purchase price
paid for any newly acquired Eligible Rolling Stock net of any discounts, rebates
or credits and excluding any fees, expenses, sales taxes, other taxes, delivery
charges and other “soft” costs.  Prior to the first Rolling Stock Determination
Date, the Rolling Stock Formula Amount shall be the amount most recently
determined prior to the Closing Date under the Existing Credit Agreement.
 
 “Rolling Stock Reserve” means a reserve established by the Collateral Agents
from time to time in their Credit Judgment for the amount of all fees, taxes and
other amounts payable at the time in question in respect of all licenses,
registrations and other permits for Eligible Rolling Stock.
 
 “Royalty Reserve” means a reserve established by the Collateral Agents from
time to time in their Credit Judgment for the amount of all the Loan Parties’
accrued and unpaid royalties owing to the owners of quarry, mine or pit sites
leased or operated by the Loan Parties.
 
 “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 “Secured Obligations” means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Secured Party, (c) all Cash Management Obligations, and
(d) all present and future amounts in respect of the foregoing that would become
due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest in respect of the
 
 
30

--------------------------------------------------------------------------------

 
foregoing, including, without limitation, post-petition interest if any Loan
Party voluntarily or involuntarily becomes subject to any Debtor Relief Laws;
provided, however, that for any of the Swap Obligations or the Cash Management
Obligations to be included as “Secured Obligations”, the applicable Secured
Party and Loan Party must have previously provided written notice to the
Administrative Agent of (i) the existence of such Swap Obligations or Cash
Management Obligations, (ii) the estimated maximum dollar amount of obligations
arising thereunder (“Bank Product Amount”), and (iii) the methodology to be used
by such parties in determining the amounts owing with respect thereto from time
to time.  No Bank Product Amount may be established or increased at any time
that a Default or Event of Default exists, or if a reserve in such amount would
cause an Overadvance.
 
 “Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agents, (c) the Lenders, (d) any Lender or any Affiliate of any
Lender that is a party to any Swap Contract with the Borrower or any Subsidiary
of the Borrower, (e) any Lender or any Affiliate of any Lender that is owed any
Cash Management Obligation (provided that at the time such Cash Management
Obligations arose such Lender is a party to the Credit Agreement), and (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document; provided that any Person that ceases to be a Lender
(and any Affiliate of such Person) shall be a Secured Party under the preceding
clause (d) only with respect to transactions that were entered into during or
prior to the time that such Person was a Lender.
 
 “Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
 “Security Agreement” means the Amended and Restated Security Agreement dated
June 19, 2009 executed by the Borrower and its Material Domestic Subsidiaries in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
 “Senior Notes” means the 2010 Senior Notes and other unsecured senior notes of
the Borrower due March 2017 or thereafter, provided that the terms (excluding
interest rates and fees, which, however shall be comparable to market interest
rates and fees charged to companies of financial condition similar to the
Borrower at the time such other senior notes are issued), provisions and
covenants governing such other senior notes taken as a whole (a) are not more
restrictive on the Borrower and its Subsidiaries than this Agreement and (b) do
not provide greater enforcement rights to the holder of such other senior notes
than the enforcement rights of the Administrative Agent and the Lenders under
the Loan Documents; provided that terms, provisions and covenants substantially
the same as (or, taken as a whole, at least as favorable to the Borrower and its
Subsidiaries as) those in the 2010 Indenture shall be deemed to satisfy the
requirements of clauses (a) and (b) of this definition.
 
 “Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as
 
 
31

--------------------------------------------------------------------------------

 
of such date, that the present fair saleable value of the assets of such Person
will, as of such date, be greater than the amount that will be required to pay
the probable liability of such Person on its debts as such debts become absolute
and matured, and that, as of such date, such Person will be able to pay all
liabilities of such Person as such liabilities mature and such Person does not
have unreasonably small capital with which to carry on its business.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
 
 “SPC” has the meaning specified in Section 10.06(h).
 
 “Subordinated Debt” means all Debt of the Borrower or any Subsidiary which
shall be subordinated, on terms satisfactory to the Required Lenders, to the
Obligations.
 
 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement to the extent governing contracts of
the kinds described in clause (a) of this definition (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
 “Swap Obligations” means any and all obligations under or in connection with or
otherwise owed by the Borrower or any Subsidiary to any Lender or any Affiliate
of a Lender in respect of a Swap Contract.
 
 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap
 
 
32

--------------------------------------------------------------------------------

 
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
 
 “Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
 “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
 “Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
 “Swing Line Loan” has the meaning specified in Section 2.04(a).
 
 “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit G.
 
 “Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit H.
 
 “Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.
 
 “Syndication Agent” means Wells Fargo Capital Finance, LLC, in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.
 
 “Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
 “Tax Reserve” means a reserve established by the Collateral Agents from time to
time in their Credit Judgment for the amount of all the Loan Parties’ accrued
and unpaid sales, use and excise taxes.
 
 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
 
33

--------------------------------------------------------------------------------

 
 “Total Outstandings” means the aggregate Outstanding Amount of all Loans and
all L/C Obligations.
 
 “Trigger Period” means any of the following periods: (a) any period commencing
on the day that an Event of Default occurs and ending on the day that all Events
of Default are cured or waived, and (b) any period commencing on the day that
Availability is less than the greater of $25,000,000 (which amount shall be
adjusted upward to reflect any increase in the Aggregate Commitments pursuant to
Section 2.14(a) by the same percentage as any such increase in the Aggregate
Commitments) or 12.5% of the Aggregate Commitments at any time and continuing
until, during the preceding 60 consecutive days, Availability has been equal to
or exceeded the greater of $25,000,000 (which amount shall be adjusted upward to
reflect any increase in the Aggregate Commitments pursuant to Section 2.14(a) by
the same percentage as any such increase in the Aggregate Commitments) or 12.5%
of the Aggregate Commitments at all times.
 
 “2010 Indenture” means that certain Indenture, dated as of August 10, 2010,
among the Borrower, certain Subsidiaries of the Borrower and U.S. Bank National
Association, as trustee, providing for the issuance of the 2010 Senior Notes.
 
 “2010 Senior Notes” means those certain 9.25% Senior Notes due 2020 of the
Borrower issued pursuant to the 2010 Indenture.
 
 “Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
 “UCC” means the Uniform Commercial Code of Texas or, where applicable to
specific collateral, any other relevant state.
 
 “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
 “United States” and “U.S.” mean the United States of America.
 
 “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
 “Value” means (a) for Inventory other than Aggregates, its value determined on
the basis of the lower of cost or market, calculated on a first-in, first-out
basis, and excluding any portion of cost attributable to intercompany profit
among the Borrower and its Affiliates; (b) for Inventory consisting of
Aggregates, its fair market value (provided, that if following the Closing Date
the Borrower carries Aggregates on its balance sheet, then the Value of
Inventory consisting of Aggregates shall be the lower of cost or market); and
(c) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.
 
 “Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.
 
 
34

--------------------------------------------------------------------------------

 
  “Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Equity Interests (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a
 
 
35

--------------------------------------------------------------------------------

 
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan Document
or any calculation or determination relating to capital leases or operating
leases, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Revolving Loans.
 
(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall
 
 
36

--------------------------------------------------------------------------------

 
not exceed such Lender’s Commitment.  Within the limits of the Borrowing Base,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
(b) Notwithstanding Section 2.01(a)(i) to the contrary and unless its authority
to do so has been revoked by the Required Lenders (or at any time there are only
two Lenders, by either Lender), the Administrative Agent may require Lenders to
honor requests for Overadvance Loans and to forbear from requiring the Borrower
to cure an Overadvance, (i) when no other Default exists, as long as (w) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (x) the Overadvance does not exceed
10% of the Borrowing Base; and (ii) regardless of whether a Default exists, if
the Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (y) is not
increased by more than $2,000,000, and (z) does not continue for more than 30
consecutive days.  In no event shall Overadvance Loans be required that would
cause the Total Outstandings to exceed the Aggregate Commitments.  Any funding
of an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by the Administrative Agent or Lenders of the Default caused
thereby.  The Administrative Agent may require the Borrower to repay an
Overadvance at any time in accordance with Section 2.05(c).  In no event shall
the Borrower or any other Loan Party be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.  Overadvance Loans may only be Base Rate
Loans.
 
2.02 Borrowings, Conversions and Continuations of Loans.
 
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or another means permitted by Section 10.02.  Each such notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Revolving Loan Notice (whether telephonic or written), shall
specify (A) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Revolving Loan Notice or if the Borrower fails to
 
 
37

--------------------------------------------------------------------------------

 
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Revolving Borrowing, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the Revolving Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.
 
 
38

--------------------------------------------------------------------------------

 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any other Loan Party, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Borrowing Base, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower or any other Loan Party for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower and
such Loan Party that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the ability of
the Borrower or other Loan Parties to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower and the other Loan Parties may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii) A L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii) A L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any
 
 
39

--------------------------------------------------------------------------------

 
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;
 
(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender.
 
(iv) A L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) A L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included each such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each such L/C Issuer.
 
 
40

--------------------------------------------------------------------------------

 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower or any other Loan Party delivered to a L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower or such other Loan Party.  Such Letter of Credit Application must be
received by a L/C Issuer and the Administrative Agent not later than 10:00 a.m.
at least two Business Days (or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may require.  Additionally, the Borrower or the
requesting Loan Party shall furnish to such L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower or the requesting Loan Party and, if not,
such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
 
 
41

--------------------------------------------------------------------------------

 
(iii) If the Borrower or any Loan Party so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower or the applicable Loan Party
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitment and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Loan Notice).  Any notice given by a L/C Issuer
or the Administrative Agent
 
 
42

--------------------------------------------------------------------------------

 
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of a L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from such L/C Issuer a L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse a L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such L/C Issuer.
 
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse a L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Overadvance, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans (but not L/C Advances) pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Revolving Loan Notice).  No such making of a L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse such L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of a L/C Issuer any amount required to be paid by such Lender pursuant
to the
 
 
43

--------------------------------------------------------------------------------

 
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid
(excluding such interest and fees) shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of a L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
(vii) Each L/C Issuer will provide to the Administrative Agent reports in detail
acceptable to the Administrative Agent (including draws, payments and
reconciliation payments) with respect to outstanding Letters of Credit issued by
such L/C Issuer, in such frequency as reasonably requested by the Administrative
Agent.  The Administrative Agent will provide quarterly reports to each Lender
with respect to the outstanding Letters of Credit at such time issued by each
L/C Issuer, and such other information regarding outstanding Letters of Credit
or L/C Obligations reasonably requested by any Lender from time to time.
 
(d) Repayment of Participations.
 
(i) At any time after a L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of a
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
 
44

--------------------------------------------------------------------------------

 
(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), a L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by a L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, a L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of a L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in
 
 
45

--------------------------------------------------------------------------------

 
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of a L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against a L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, a L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and a L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if a L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  If there is a Defaulting
Lender at any time that L/C Obligations are outstanding, either (A) the
Administrative Agent shall at the applicable L/C Issuer’s request establish an
additional reserve equal to the Applicable Percentage of the L/C Obligations of
such Defaulting Lender or (B) the Borrower shall, on demand by such L/C Issuer
or the Administrative Agent, Cash Collateralize the Applicable Percentage of the
L/C Obligations of such Defaulting Lender (or make other arrangements therefor
satisfactory to such L/C Issuer and the Borrower).  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of a L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of each L/C Issuer
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
 
 
46

--------------------------------------------------------------------------------

 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by a L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) computed on a monthly basis in arrears and (ii) due and payable on the first
Business Day after the end of each month, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any month, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer at the rate of 0.125% per annum, computed on the daily amount
available to be drawn under each such Letter of Credit on a monthly basis in
arrears.  Such fronting fee shall be due and payable on the first Business Day
of each month in respect of the most recently-ended month, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04 but in its sole discretion and without any
obligations, to make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the
 
 
47

--------------------------------------------------------------------------------

 
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Applicable Percentage of the
Aggregate Commitments; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Borrowing Base, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, including the sole discretion
of the Swing Line Lender to make Swing Line Loans, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or another means permitted by Section
10.02.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed and (ii) the requested borrowing
date, which shall be a Business Day.  Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.  In the event that (1) any of the Secured
Obligations become due for which the Borrower has not otherwise made timely
payment or (2) the Borrower has insufficient funds on deposit in a controlled
disbursement account maintained with the Administrative Agent or an Affiliate
thereof at the time that checks or other payment items are presented for
collection, then the Borrower shall be deemed to have requested a Swing Line
Loan (or a Revolver Loan in the event that the Swing Line Sublimit would be
exceeded by such request) on such date in the
 
 
48

--------------------------------------------------------------------------------

 
amount of such Secured Obligations or such payment items and without any further
notice.  If the conditions precedent are satisfied for the Credit Extension
requested pursuant to the preceding sentence, the Swing Line Lender (or the
Administrative Agent in the case of a Revolving Loan) shall make such Loan and
the proceeds thereof shall be disbursed as direct payment of the relevant
Secured Obligations or payment items.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding; provided that such request shall be
made not less than once per week.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Revolving Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 12:00 noon on the day specified in
such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender
 
 
49

--------------------------------------------------------------------------------

 
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (excluding such interest and
fees) shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Overadvance, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
 
50

--------------------------------------------------------------------------------

 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) Voluntary Prepayments – Revolving Loans.  The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Revolving Loans of the Lenders in
accordance with their respective Applicable Percentages.
 
(b) Voluntary Prepayments – Swing Line Loans.  The Borrower may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 noon on the
date of the prepayment.  Each such notice shall specify the date and amount of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
 
(c) Mandatory Prepayments – Excess Outstandings.  If for any reason an
Overadvance exists, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations on the Administrative Agent’s demand and in an
aggregate amount equal to the amount by which the Total Outstandings exceed the
Borrowing Base; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Borrowing Base.
 
(d) Mandatory Prepayments – Asset Dispositions.  Upon the Disposition, in any
single transaction or series of related transactions, of (i) any Borrowing Base
Collateral in any amount or (ii) any other property of the Borrower or its
Subsidiaries with a fair market value of $2,000,000 or more, in each case other
than Dispositions permitted by clauses (a) through (f) of
 
 
51

--------------------------------------------------------------------------------

 
Section 7.05, the Borrower shall make a mandatory prepayment of the Loans to the
Administrative Agent for the Lenders in the aggregate amount equal to the Net
Cash Proceeds of such Disposition, which prepayment shall be applied to the
Loans (and if the Outstanding Amount of all Loans is zero, pledge to the
Administrative Agent cash or cash equivalent investments in an amount equal to
the lesser of (A) the aggregate amount of the Net Cash Proceeds of such
Disposition and (B) any Outstanding Amount of L/C Obligations); provided,
however, if on the date of receipt by the Borrower or any of its Subsidiaries of
such Net Cash Proceeds all of the conditions precedent to a Credit Extension set
forth in Section 4.02 are satisfied (other than the delivery of a Revolving Loan
Notice) and after giving effect to any related Borrowing Base reduction, the
Borrower shall not be required to make such prepayment or such pledge.
 
(e) Prepayment from Recovery Events.  Immediately upon receipt by any of the
Loan Parties of Net Recovery Proceeds for any Recovery Event (i) in any amount
with respect to Borrowing Base Collateral or (ii) in an aggregate amount in
excess of $1,000,000 with respect to Collateral other than Borrowing Base
Collateral, the Borrower shall, at the request of the Required Lenders, prepay
Loans in an aggregate principal amount equal to 100% of such excess amount of
the Net Recovery Proceeds from such Recovery Event (and if the Outstanding
Amount of all Loans is zero, pledge to the Administrative Agent cash or cash
equivalent investments in an amount equal to the lesser of (A) such Net Recovery
Proceeds and (B) any Outstanding Amount of L/C Obligations); provided that the
Required Lenders may, at their discretion, permit or require the applicable Loan
Party to use such Net Recovery Proceeds, or any part thereof, to replace or
restore any properties or assets in respect of which such Net Recovery Proceeds
were paid within 365 days of receipt thereof; provided, however, if on the date
of receipt by any Loan Party of such Net Recovery Proceeds all of the conditions
precedent to a Credit Extension set forth in Section 4.02 are satisfied (other
than the delivery of a Revolving Loan Notice) and after giving effect to any
related Borrowing Base reduction, the Borrower shall not be required to make
such prepayment or such pledge.
 
(f) Repayment Application.  Any mandatory prepayment of Loans pursuant to
Section 2.05(c), (d) or (e) shall (i) include and be applied to interest to the
date of such prepayment on the principal amount prepaid and any additional
amounts required pursuant to Section 3.05, and (ii) not be subject to any notice
and minimum payment provisions.
 
2.06 Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 10:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Borrowing Base, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the
 
 
52

--------------------------------------------------------------------------------

 
Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date and all other
outstanding and unpaid Obligations.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
demand of the Swing Line Lender (which demand shall be made not less than five
Business Days nor more than ten Business Days after each Swing Line Loan is
made) and (ii) the Maturity Date.
 
(c) During any Dominion Period, the ledger balance in the main Dominion Account
as of the end of a Business Day shall be applied to the then outstanding
Obligations at the beginning of the next Business Day.  If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of the Borrower, and such credit balance shall be made available to the
Borrower as long as no Default or Event of Default exists.  During any Dominion
Period, the Borrower irrevocably waives the right to direct the application of
any payments or Collateral proceeds, and agrees that the Administrative Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as the Administrative Agent deems advisable and in
accordance with this Agreement.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the lesser of (x) the Highest
Lawful Rate and (y) the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the lesser of (x) the Highest Lawful Rate and (y) the Base Rate in
effect from time to time plus the Applicable Rate; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the lesser of (x) the
Highest Lawful Rate and (y) the Base Rate plus the Applicable Rate.
 
(b)                          (i) If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
lesser of (x) the Highest Lawful Rate and (y) the Default Rate, to the fullest
extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace
 
 
53

--------------------------------------------------------------------------------

 
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest,
to the fullest extent permitted by Applicable Law at a fluctuating interest rate
per annum at all times equal to the lesser of (x) the Highest Lawful Rate and
(y) the Default Rate, to the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the lesser of (x) the Highest Lawful Rate and (y) the Default
Rate, to the fullest extent permitted by applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (“Commitment Fee”) equal to the Commitment Fee Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first Business Day of each month, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date.  The Commitment
Fee shall be calculated monthly in arrears.  For purposes of computation of the
Commitment Fee, Swing Line Loans shall not be counted toward or considered usage
of the Aggregate Commitments.  Notwithstanding anything to the contrary herein,
no Commitment Fee shall be payable to any Defaulting Lender with respect to any
period of time during which it is a Defaulting Lender.
 
(b) Other Fees.
 
(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
 
54

--------------------------------------------------------------------------------

 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a) Subject to Section 10.09, all computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Fixed Charge Coverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Fixed Charge Coverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately be obligated to pay to the Administrative
Agent for the account of the Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or any L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
III.  The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note, and/or Swing Line
Note, as
 
 
55

--------------------------------------------------------------------------------

 
applicable, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may
be.  Notwithstanding the foregoing, the Administrative Agent may (but is not
required to), in its discretion, retain any payments or other funds received by
the Administrative Agent that are to be provided to a Defaulting Lender
hereunder, and may apply such funds to such Lender’s defaulted obligations, hold
such funds as collateral for such Lender's defaulted obligations, or readvance
the funds to the Borrower in accordance with this Agreement.  A Defaulting
Lender shall not be entitled to any interest on any amounts held by the
Administrative Agent pursuant to the preceding sentence.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing or any settlement of a Swing Line
Loan pursuant to Section 2.04(c) available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on
 
 
56

--------------------------------------------------------------------------------

 
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c)
 
 
57

--------------------------------------------------------------------------------

 
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (w) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (x) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply), (y) any payment obtained by a L/C
Issuer or Swing Line Lender in connection with cash collateral or other
arrangements made in respect of an Impacted Lender.
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increase in Commitments.
 
(a) Request for Increase.  Provided that (i) there exists no Default and no
Default would exist as a result of such increase, (ii) such increase is
permitted pursuant to the terms and conditions of the Senior Notes and (iii)
such increase would not result in any obligation on the
 
 
58

--------------------------------------------------------------------------------

 
part of any Loan Party to create any Lien in favor of the holders of the Senior
Notes, upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$50,000,000; provided that (A) any such request for an increase shall be in a
minimum amount of $20,000,000, and (B) the Borrower may make a maximum of two
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
 
(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, each
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in the form attached as Exhibit K
hereto.
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  For the avoidance of doubt, any Loans made and Letters
of Credit issued following the Increase Effective Date and utilizing any
increase in the Aggregate Commitments shall constitute Obligations for all
purposes of the Loan Documents.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall (i) deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01,
(2) no Default exists, (3) the Borrower and the other Loan Parties are in
compliance with all of the terms and conditions of the Senior Notes, and (4) the
increase will not result in any obligation to grant any Liens in favor of the
holders of the Senior
 
 
59

--------------------------------------------------------------------------------

 
Notes, (ii) deliver such legal opinions and other documentation as the
Administrative Agent may reasonably request in connection with such increase,
and (iii) pay all fees and expenses incurred in connection with such
increase.  The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower or the Administrative Agent
shall be required by Applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.  Tax deductions and withholding shall be based on the
information provided pursuant to clause (e) of this Section.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Collateral Agent, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes incurred by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and paid by the Administrative Agent, such Collateral Agent, such
Lender or L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto as well as any
amount that the Administrative Agent fails to recover from a Lender or L/C
Issuer as contemplated in the last paragraph of Section 3.01(e), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, a Collateral
Agent or a L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or
 
 
60

--------------------------------------------------------------------------------

 
on behalf of a Collateral Agent, Lender or a L/C Issuer, shall be conclusive
absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, (i) any Lender that is a
“United States person” within the meaning of section 7701(a)(30) of the Code
shall deliver to the Administrative Agent and the Borrower Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by the Administrative Agent or the
Borrower to determine whether such Lender is subject to backup withholding or
information reporting requirements, and (ii) any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(B) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(C) duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of
 
 
61

--------------------------------------------------------------------------------

 
section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or
 
(E) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If any payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Lender shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  If any of the applicable forms or documentation
contemplated in this subsection (e) are not provided by any Lender, then the
Borrower and the Administrative Agent (but without duplication) may deduct and
withhold from interest payments under the Loan Documents any United States
federal income Tax in compliance with the Code, and such Lender will not be
entitled to any payment, reimbursement or indemnity under this Agreement or any
other Loan Document for any such deduction or withholding and any amount so
deducted or withheld will be deemed an Excluded Tax.
 
Each Lender and L/C Issuer shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances that would change any
claimed Tax exemption or reduction.  Each Lender and L/C Issuer shall indemnify,
hold harmless and reimburse (within 10 days after demand therefor) the Borrower
and the Administrative Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including reasonable attorneys’ fees) incurred
by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority due to such Lender’s or L/C Issuer’s failure to deliver,
or inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to this Section.  Each Lender and L/C Issuer authorizes the
Administrative Agent to set off any amounts due to the Administrative Agent
under this Section against any amounts payable to such Lender or L/C Issuer
under any Loan Document.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional
 
 
62

--------------------------------------------------------------------------------

 
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or L/C Issuer, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or L/C Issuer in the event the Administrative Agent, such
Lender or L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
 
63

--------------------------------------------------------------------------------

 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;
 
(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
 
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, the Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.
 
 
64

--------------------------------------------------------------------------------

 
(c) Certificates for Reimbursement.  A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
 
65

--------------------------------------------------------------------------------

 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, the Borrower may
replace such Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of each L/C Issuer
and Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (if applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the
 
 
66

--------------------------------------------------------------------------------

 
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, the Guaranty and a First Amendment
to the Security Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
 
(ii) Notes executed by the Borrower and delivered to each Lender that requests
issuance of a Note which, in the case of any lender under the Existing Credit
Agreement, will be given in renewal, modification and replacement of its
existing note;
 
(iii) Such amendments or supplements to other Collateral Documents as may be
requested by the Administrative Agent;
 
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(vi) favorable opinions of Thompson & Knight L.L.P., and of Frederick G.
Anderson, general counsel to the Loan Parties, addressed to the Administrative
Agent, each Collateral Agent and each Lender, as to the matters set forth in
Exhibit D and such other matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent and Collateral Agents may reasonably
request;
 
(vii) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
 
 
67

--------------------------------------------------------------------------------

 
(ix) a solvency certificate signed by the Treasurer (or such other officer as
may be acceptable to the Administrative Agent) of the Borrower in form and
substance satisfactory to the Administrative Agent;
 
(x) a Borrowing Base Certificate prepared as of July 31, 2011; and
 
(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b) The Administrative Agent shall have received copies of updated UCC searches
of the Borrower and its Material Domestic Subsidiaries, each such search showing
no Liens except Permitted Liens.
 
(c) The Administrative Agent shall have received an updated list of all Rolling
Stock owned by the Loan Parties (other than Rolling Stock with a de minimis
value), which list shall categorize each item of material Rolling Stock and
shall identify whether such Rolling Stock is evidenced by a certificate of
title.
 
(d) The Administrative Agent shall have received appraisals of the Loan Party’s
Inventory and Rolling Stock, which appraisal shall be satisfactory to the
Collateral Agents in their sole discretion.
 
(e) The Administrative Agent shall have received executed counterparts of this
Agreement from the Lenders.
 
(f) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(g) The Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by the Borrower and
its Subsidiaries, all in compliance with the Loan Documents.
 
(h) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(i) There shall not have occurred a material adverse change (x) in the
operations, business, assets, properties, liabilities (actual or contingent),
prospects or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, since May 31, 2011 or (y) in the facts and
information regarding such entities represented to date.
 
(j) The Administrative Agent and the Arrangers shall be satisfied that no
action, suit, investigation, litigation or proceeding is pending or threatened
in any court or before any arbitrator or other Governmental Authority that in
the Administrative Agent’s or the Arrangers’
 
 
68

--------------------------------------------------------------------------------

 
judgment could reasonably be expected to (i) have a Material Adverse Effect, or
could impair the Borrower’s ability to perform satisfactorily under this
Agreement or (ii) materially and adversely affect this Agreement or the
transactions contemplated thereby.
 
(k) The Administrative Agent shall have received, in form and detail
satisfactory to it, financial projections of the Loan Parties prepared by
management of the Borrower covering the period through the Maturity Date.
 
(l) The Administrative Agent and the Arrangers shall have completed their
business, financial and legal due diligence of the Loan Parties, including such
collateral reviews, field examinations, audits, assessments, appraisals, and
other reviews as the Administrative Agent deems appropriate, with results
satisfactory to the Administrative Agent, the Collateral Agents and the
Arrangers.
 
Without limiting the generality of the last paragraph of Section 9.03 or the
provisions of Section 9.04, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, a L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the
 
 
69

--------------------------------------------------------------------------------

 
conditions specified in Sections 4.02(a) and 4.02(b) have been satisfied on and
as of the date of the applicable Credit Extension.
 
Upon satisfaction of all the conditions specified in Sections 4.01 and 4.02, the
Existing Credit Agreement will be amended and restated by this Agreement (with
all loans outstanding thereunder and the Existing Letters of Credit being
renewed and continued) and all Liens securing obligations under the Existing
Credit Agreement shall be automatically continued.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  The Borrower and
each Subsidiary (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  The Borrower and each Subsidiary is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each
 
 
70

--------------------------------------------------------------------------------

 
Loan Party that is party thereto in accordance with its terms, except as limited
by (a) Debtor Relief Laws and (b) the effect of general principles of equity
whether applied by a court of Law or equity.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material consolidated indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Debt, as and to the extent required to be reported in accordance with GAAP.
 
(b) Since the date most recent financial statements furnished pursuant to clause
(a), (b) or (c) of Section 6.01 (or, prior to the delivery of the first such
financial statements, since the date of the Audited Financial Statements), there
has been no event or circumstance (including, without limitation, an Internal
Control Event), either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(c) The Borrower and its Subsidiaries have no Off-Balance Sheet Liabilities
except for any sale and leaseback transactions permitted under Section 7.12.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.07 No Default.  Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Real Property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
 
 
71

--------------------------------------------------------------------------------

 
5.09 Environmental Compliance.
 
(a) Permits, Etc.  The Borrower and its Subsidiaries (i) have obtained all
material Environmental Permits required by Governmental Authorities necessary
for the ownership and operation of their respective properties and the conduct
of their respective businesses, except for such Environmental Permits the
absence of which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (ii) are in compliance with all
terms and conditions of such Environmental Permits, if any, and with all other
material requirements of applicable Environmental Laws, except where such
failure to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Liability, in each case in clauses (iii) and (iv) immediately preceding where
the effect would individually or in the aggregate be reasonably expected to have
a Material Adverse Effect.
 
(b) Certain Liabilities.  None of the present or, to the Borrower’s knowledge,
previously owned or operated Properties of the Borrower or of any of its present
or former Subsidiaries, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws, except for
any such Property with respect to which such event would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of its Subsidiaries, wherever located, which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect; or
(iii) has been the site of any Release of Hazardous Materials from present or
past operations which has caused at the site or at any third party site any
condition that has resulted in or would individually or in the aggregate
reasonably be expected to result in the need for Response that would cause a
Material Adverse Effect.
 
(c) Certified Actions.  Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project taken by the Borrower, or its present or former Subsidiaries on any of
their presently or formerly owned or operated Properties, except where the
failure to do so would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect and (ii) the present and future
liability, if any, of the Borrower and its Subsidiaries which would reasonably
be expected to arise in connection with requirements under Environmental Laws
would not individually or in the aggregate be reasonably expected to have a
Material Adverse Effect.
 
5.10 Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies
 
 
72

--------------------------------------------------------------------------------

 
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
 
5.11 Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes shown on such returns and all other
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary is party to any presently effective tax sharing
agreement with any party outside the Borrower’s consolidated group.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except such noncompliance as could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has qualified in form and operation under such Section and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) (i)           No ERISA Event has occurred or is reasonably expected to occur
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (ii) no Pension Plans have any Unfunded Pension
Liability, individually or in the aggregate for all Pension Plans, in an amount
which could reasonably be expected to have a Material Adverse Effect; (iii)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.
 
 
73

--------------------------------------------------------------------------------

 
5.13 Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens other than the Administrative Agent’s Lien.  As of the Closing Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 8.01(e) will be
margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
5.15 Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
and on the dates on which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16 Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either
 
 
74

--------------------------------------------------------------------------------

 
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for such conflicts that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person, except for
such infringements that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.18 Common Enterprise.  The operations of the Borrower and its Subsidiaries
require financing on a basis such that the credit supplied can be made available
from time to time to the Borrower and various of its Subsidiaries, as required
for the continued successful operation of the Borrower and its Subsidiaries as a
whole.  The Borrower has requested the Lenders to make credit available
hereunder primarily for the purposes set forth in Section 6.11 and generally for
the purposes of financing the operations of the Borrower and its
Subsidiaries.  The Borrower and each of its Subsidiaries expect to derive
benefit (and the Board of Directors or other similar governing body of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by the Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of the Borrower and each of its Subsidiaries are
enhanced by the continued successful performance of the functions of the group
as a whole.  The Borrower acknowledges that, but for the agreement by each of
the Guarantors to execute and deliver the Guaranty, the Administrative Agent and
the Lenders would not have made available the credit facilities established
hereby on the terms set forth herein.
 
5.19 Solvent.  The Borrower is, and the Borrower and its Subsidiaries are on a
consolidated basis, Solvent.
 
5.20 Taxpayer Identification Number.  The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
 
5.21 Security Interests.  All Liens of the Administrative Agent in the
Collateral (other than Liens of the Administrative Agent in (a) Rolling Stock
that is not Eligible Rolling Stock, (b) deposit accounts for which a control
agreement is not required under Section 6.15, (c) prior to the date on which the
Borrower and its Subsidiaries are required to perfect such Liens pursuant to
Section 6.14, Aggregates constituting as-extracted collateral, and (d) Real
Property that is not Eligible Real Property) are duly perfected, first priority
Liens, subject only to Permitted Liens.
 
 
75

--------------------------------------------------------------------------------

 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended May
31, 2012), a consolidated and, to the extent prepared by the Borrower,
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and, to the extent prepared by
the Borrower, consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and, with respect to the consolidated statements, prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley, and, to the extent prepared by the Borrower, such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended August 31, 2011), a consolidated and,
to the extent prepared by the Borrower, consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and, to the extent prepared by the Borrower, consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and, to the
extent prepared by the Borrower, such consolidating statements to be certified
by a Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries;
 
 
76

--------------------------------------------------------------------------------

 
(c) during any Trigger Period, as soon as available but in any event within 30
days after the end of each month in such Trigger Period (but within 60 days
after the last month in a fiscal year), a consolidated and, to the extent
prepared by the Borrower, consolidating statement of income or operations of the
Borrower and its Subsidiaries as at the end of such month and for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statement to be certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the results of operations
of the Borrower and its Subsidiaries (except that such statement was not
prepared in accordance with GAAP) and, to the extent prepared by the Borrower,
such consolidating statement to be certified by a Responsible Officer of the
Borrower to the effect that such statement is fairly stated in all material
respects when considered in relation to the consolidated statement of income or
operations of the Borrower and its Subsidiaries; and
 
(d) as soon as available, but in any event no more than 45 days after the end of
each fiscal year of the Borrower (or during a Trigger Period no more than 15
days after the end of the fiscal year of the Borrower), forecasts prepared by
management of the Borrower, in form satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent, each
Collateral Agent, and each Lender, in form and detail satisfactory to the
Administrative Agent:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) (commencing with the delivery of the financial
statements for the fiscal quarter ended August 31, 2011), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include a calculation of the Fixed Charge Coverage Ratio whether or not a
Trigger Period exists;
 
(b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
 
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms
 
 
77

--------------------------------------------------------------------------------

 
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;
 
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;
 
(f) within 15 Business Days after the end of each month, and at such other times
as the Administrative Agent or the Collateral Agents may request during the
existence of an Event of Default or any failure to satisfy the Minimum Covenant
Threshold, a Borrowing Base Certificate calculated as of the end of the
applicable period, in each case duly completed by a Responsible Officer of the
Borrower;
 
(g) within five Business Days following the start of each Trigger Period, a
calculation of the Fixed Charge Coverage Ratio as of the end of the previous
month;
 
(h) within 15 Business Days after the end of each month, an Accounts aging for
each Loan Party’s Accounts organized by Account Debtor and calculated as of the
end of the preceding month and, promptly following any request therefor by the
Administrative Agent or the Collateral Agents, reports specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as the
Administrative Agent or the Collateral Agents may reasonably request;
 
(i) within 15 Business Days after the end of each month, an Inventory report
with respect to the Loan Parties disclosing type, location and Value of
Inventory and calculated as of the end of the preceding month and, promptly
following any request therefor by the Administrative Agent or the Collateral
Agents, such other information regarding Inventory as any Collateral Agent may
reasonably request;
 
(j) promptly (and in any event within one Business Day) after obtaining
knowledge thereof, notice if Accounts of any Loan Party in an aggregate face
amount of $1,000,000 or more cease to be Eligible Accounts;
 
(k) promptly (and in any event within one Business Day) after obtaining
knowledge thereof, notice if the aggregate Value of all Inventory (other than
replacement parts and manufacturing supplies) returned by the Loan Parties to
suppliers, vendors or other Persons in any month exceeds $1,000,000; and
 
(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, the Collateral Agents
or any Lender may from time to time reasonably request.
 
 
78

--------------------------------------------------------------------------------

 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender, each Collateral Agent and the Administrative Agent have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent, any Collateral Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent, such
Collateral Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent, each Collateral Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent (and, in the event a Dominion Period exists, each
Collateral Agent) by electronic mail electronic versions (i.e., soft copies) of
such documents.  Except for Compliance Certificates required pursuant to Section
6.02(a), the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Collateral Agent and Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Collateral Agents, the Arrangers, each L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent, the Collateral
Agents and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
 
 
79

--------------------------------------------------------------------------------

 
6.03 Notices.  Promptly notify the Administrative Agent, each Collateral Agent
and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters as (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c) of any litigation, investigation or proceeding affecting any Loan Party in
which the damages, penalties, fines or other sanctions could reasonably be
expected to exceed $5,000,000 (to the extent not covered by independent
third-party insurance) or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect;
 
(d) of the occurrence of any ERISA Event;
 
(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.01(b); and
 
(f) of the occurrence of any Internal Control Event.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property, unless the same are being contested in good faith by appropriate
proceedings diligently pursued and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary; and (c) all Debt in a
principal amount of at least $1,000,000, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
pertaining to such Debt.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its
 
 
80

--------------------------------------------------------------------------------

 
organization except in a transaction permitted by Section 7.04; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of business, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.  Notwithstanding the foregoing, the Borrower shall, and
shall cause each Subsidiary to, maintain (a) property insurance for the
Collateral covering casualty, hazard, theft, malicious mischief, flood and other
risks (i) in amounts not less than the Value for the Collateral, (ii) with
deductibles substantially the same as those in effect on the Closing Date or
otherwise satisfactory to the Administrative Agent, and (iii) from insurers with
a Best Rating of at least A7 (unless otherwise approved by the Administrative
Agent), and (b) business interruption insurance substantially the same as that
in effect on the Closing Date or otherwise satisfactory to the Administrative
Agent.  Such insurance policies shall (1) provide for not less than 30 days
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, and (2) with respect to insurance covering Collateral, name
the Administrative Agent as loss payee.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  (a) Permit representatives and independent contractors
of the Administrative Agent, the Collateral Agents or selected by the Required
Lenders (accompanied by any Lender which so elects with the consent of the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies
 
 
81

--------------------------------------------------------------------------------

 
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent, any
Collateral Agent or any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at any time during normal
business hours and without advance notice; and (b) reimburse the Administrative
Agent and such Collateral Agent for all reasonable charges, costs and expenses
of the Administrative Agent and such Collateral Agent in connection with (i)
field examinations of any Loan Party’s assets, liabilities, and books and
records or any other financial or Collateral matters as the Administrative Agent
and such Collateral Agent deem appropriate, up to four times per twelve month
period, (ii) appraisals of Inventory up to two times per twelve month period,
(iii) appraisals of Rolling Stock up to four times per twelve month period,
and  (iv) appraisals of Eligible Real Property up to one time per twelve month
period; provided, however, that if an examination or appraisal is initiated
during the existence of an Event of Default, all reasonable charges, costs and
expenses therefor shall be reimbursed by the Borrower without regard to such
limits.  Subject to and without limiting the foregoing, the Borrower
specifically agrees to pay the Administrative Agent’s and any Collateral Agent’s
then standard charges for each day that an employee of the Administrative Agent,
such Collateral Agent or their respective Affiliates is engaged in any
examination activities.  The limitations on expense reimbursements in this
Section shall not be construed to limit the Administrative Agent’s or Collateral
Agents’ rights to conduct examinations or to obtain appraisals at any time in
their discretion, as provided above, nor to use third parties for such purposes.
 
6.11 Use of Proceeds.  Use the proceeds of the Credit Extensions for working
capital, capital expenditures to the extent permitted hereunder, and for other
general corporate purposes not in contravention of any Law or of any Loan
Document.
 
6.12 Further Assurances.  At any time or from time to time upon reasonable
request by the Administrative Agent, the Borrower shall or shall cause any of
the Borrower’s Subsidiaries to execute and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents and to provide for payment of the Obligations in accordance with the
terms of this Agreement and the other Loan Documents.
 
6.13 Additional Subsidiaries.  Within ten Business Days after the time that (a)
any Person becomes a Domestic Subsidiary as a result of the creation of such
Subsidiary or an Acquisition or otherwise, (i) such Subsidiary, if it is a
Material Domestic Subsidiary, shall execute (x) a Guaranty, and (y) a Security
Agreement, to secure the Secured Obligations, and (ii) 100% of such Subsidiary’s
Equity Interests shall be pledged to secure the Secured Obligations, and (b) any
Domestic Subsidiary that was not a Material Domestic Subsidiary becomes a
Material Domestic Subsidiary, such Subsidiary shall execute a Guaranty and a
Security Agreement, and in each case with respect to subsections (a) and (b)
above, the Lenders shall receive such board resolutions, officer’s certificates,
corporate and other documents and opinions of counsel as the Administrative
Agent shall reasonably request in connection with the actions described in such
subsections.  Within thirty days after the time that any Person becomes a
 
 
82

--------------------------------------------------------------------------------

 
Foreign Subsidiary owned directly by the Borrower or a Domestic Subsidiary as a
result of the creation of such Subsidiary or an Acquisition or otherwise, (i)
66% of the Subsidiary’s Equity Interests owned directly by the Borrower or any
such Domestic Subsidiary shall be pledged to secure the Secured Obligations and
(ii) the Lenders shall receive such board resolutions, officer’s certificates,
corporate and other documents and opinions of counsel as the Administrative
Agent shall reasonably request in connection with such pledge.
 
6.14 Collateral.  To secure full and complete payment and performance of the
Secured Obligations, the Borrower shall execute and deliver or cause to be
executed and delivered the documents described below covering the property and
collateral described in this Section 6.14 (which, together with any other
property and collateral which may now or hereafter secure the Secured
Obligations or any part thereof, is sometimes herein called the “Collateral”):
 
(a) The Borrower will, and will cause each of its Material Domestic Subsidiaries
to, grant to the Administrative Agent, for the benefit of the Secured Parties, a
first priority security interest (subject only to Permitted Liens) in all of its
Accounts, chattel paper, instruments, documents, books, records,
letter-of-credit rights, Inventory, machinery, equipment, Rolling Stock,
financial assets, investment property, contract rights, deposit accounts,
trademarks, patents, copyrights, other material intellectual property, payment
intangibles, other general intangibles, commercial tort claims, Real Property
and fixtures (but only to the extent proposed by the Borrower to be, and
qualified as, Eligible Real Property), 100% of Equity Interests in its Material
Domestic Subsidiaries and 66% of Equity Interests in Foreign Subsidiaries owned
directly by the Borrower or any Domestic Subsidiary, and other personal property
subject to the Lien granted pursuant to the Security Agreement, whether now
owned or hereafter acquired, and all products and cash and non-cash proceeds
thereof, pursuant to the Security Agreement or, in the case of Real Property and
fixtures, a Real Property Mortgage, provided in all cases that, notwithstanding
anything to the contrary herein or in the other Loan Documents, (i) perfection
and priority in such collateral shall be limited to the extent that perfection
may be obtained (A) by the filing of a centralized UCC-1 financing statement,
(B) by patent, trademark or copyright office filings in the United States of
America (provided, that following the Closing Date the Administrative Agent
shall only perfect its security interest in after-acquired patents, trademarks
and copyrights to the extent such intellectual property is material to the
business of any Loan Party as reasonably determined by such Loan Party), (C) by
possession and indorsement of stock certificates, chattel paper and instruments,
(D) automatically pursuant to the UCC, (E) by entering into deposit account or
securities account control agreements, (F) by the filing of UCC-1 financing
statements on Aggregates constituting as-extracted collateral in the applicable
real property records, (G) by compliance with the procedures set forth in any
applicable certificate of title statutes for perfecting a Lien on Rolling Stock,
including the notation of the Administrative Agent’s Lien on the certificates of
title therefor, but only to the extent authorized under Section 6.14(c), (H) in
the case of locomotives and railcars, by the filing of a mortgage or security
agreement with the Surface Transportation Board of the U.S. Department of
Transportation, and (I) in the case of Real Property and fixtures, by the filing
of Real Property Mortgages in the applicable real property records, and (ii) the
security interest shall not cover (A) any fixtures or Real Property other than
those proposed by the Borrower to be Eligible Real Property, (B) any assets
subject to a Lien permitted by clause (g) of the definition of “Permitted
Liens”, or (C) any assets with respect to which there are effective and
enforceable legal
 
 
83

--------------------------------------------------------------------------------

 
restrictions against the granting of a security interest
therein.  Notwithstanding clause (i)(F) above to the contrary, the
Administrative Agent will not perfect its Lien on Aggregates constituting
as-extracted collateral by the filing of financing statements in the applicable
real property records until the first to occur of an Event of Default,
Availability is less than $60,000,000, or notice of a transaction described in
clause (b) below (in which case the Administrative Agent shall only perfect its
Lien on Aggregates constituting as-extracted collateral located at the relevant
property).
 
(b) The Borrower shall, and shall cause each Subsidiary to, provide the
Administrative Agent and the Collateral Agents with not less than 30 days prior
written notice of its intention to grant a Lien securing Debt (other than the
Obligations) on the Mill Creek, Bridgeport, Midlothian, Hunter or Oro Grande
plants or any other Real Property at which Aggregates with a Value equal to or
exceeding $5,000,000 are located, which notice shall include a legal description
of such Real Property and the name of the fee owner thereof.  Neither the
Borrower nor any Subsidiary shall grant a Lien described in the preceding
sentence until after such time as the Administrative Agent has filed a UCC-1
financing statement in the applicable real property records perfecting its Lien
in any Aggregates constituting as-extracted collateral that are mined or
extracted from such real estate.
 
(c) To the extent the Borrower and its Subsidiaries from time to time after the
Closing Date acquire additional locomotive and railcars, they shall give prompt
notice thereof to the Administrative Agent and Collateral Agents and shall
provide to the Administrative Agent additional mortgages and security agreements
(or amendments or supplements to previous mortgages and security agreements)
describing such additional locomotives and railcars and in form and substance
satisfactory to the Administrative Agent for filing with the Surface
Transportation Board of the U.S. Department of Transportation.  To the extent
the Borrower and its Subsidiaries from time to time after the Closing Date
acquire additional Rolling Stock evidenced by certificates of title, they shall
promptly deliver such certificates of title to the Administrative Agent to be
held by it subject to the terms of this subsection (c).  Except with respect to
after-acquired Rolling Stock, Rolling Stock shall only be eligible for inclusion
in the Rolling Stock Formula Amount on Rolling Stock Determination Dates and
only if such Rolling Stock is included in the appraisal delivered in connection
therewith.  The Borrower may from time to time elect to authorize the
Administrative Agent to note its Lien on one or more certificates of title for
specified items of Rolling Stock and to take all other action required to
perfect such Lien, but except as provided below, the Administrative Agent shall
otherwise have no authority to note such Lien on any certificate of title for
Rolling Stock or to take other action (beyond the filing of centralized
financing statements) to perfect its Lien on Rolling Stock evidenced by
certificates of title; provided that, at any time when an Event of Default has
occurred and is continuing or Availability is less than $60,000,000, the
Administrative Agent shall be authorized to note its Lien on certificates of
title for Rolling Stock and the Borrower shall, and shall cause each Subsidiary
to, comply with the procedures set forth in any applicable certificate of title
statutes for perfecting the Administrative Agent’s Lien on all Rolling Stock
designated by the Administrative Agent, including the notation of the
Administrative Agent’s Lien on the certificates of title therefor.
 
 
84

--------------------------------------------------------------------------------

 
(d) The Borrower will, and will cause each Material Domestic Subsidiary to,
execute and deliver and cause to be executed and delivered such further
documents and instruments as Administrative Agent, in its sole discretion, deems
necessary or desirable to evidence and perfect its Liens in the Collateral.
 
6.15 Administration of Deposit Accounts.
 
(a) In a separate notice delivered to the Administrative Agent and the
Collateral Agents on or prior to the Closing Date, the Borrower has provided a
list of all deposit accounts maintained by the Loan Parties, including all
Dominion Accounts.  The Borrower shall, and shall cause each other Loan Party
to, take all actions necessary to establish the Administrative Agent’s control,
for the purposes of Section 9.104 of the UCC, of each such deposit account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits, or Petty Cash Accounts).  The applicable Loan Party(ies) shall be the
sole account holder of each deposit account and shall not allow any other Person
(other than the Administrative Agent) to have control over a deposit account or
any property deposited therein.  The Borrower shall promptly notify the
Administrative Agent and Collateral Agents of any opening or closing of a
deposit account by any Loan Party(ies).  The Borrower shall, and shall cause
each other Loan Party to, maintain Bank of America as the Loan Parties’
principal depository bank, including for the maintenance of operating and
deposit accounts, lockbox administration, funds transfer, related information
reporting services and other related treasury management services.
 
(b) The Borrower shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent.  The Borrower shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent)
from each lockbox servicer and Dominion Account bank requiring immediate deposit
of all remittances received in the lockbox to a Dominion Account and waiving
offset rights of such servicer or bank, except for customary administrative
charges.  The Administrative Agent and the other Secured Parties assume no
responsibility to the Loan Parties for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any checks or drafts accepted by any bank.
 
(c) The Borrower shall, and shall cause each other Loan Party to, request in
writing and otherwise take all necessary steps to ensure that all payments on
Accounts, chattel paper and instruments or otherwise relating to Collateral are
made directly to a Dominion Account (or a lockbox relating to a Dominion
Account).  The Borrower shall, and shall cause each other Loan Party to, hold
any cash or checks with respect to any Collateral received by such Loan Party in
trust for the Administrative Agent and promptly (not later than the next
Business Day) mail or deposit the same into a lockbox or Dominion Account,
provided, that miscellaneous payments from local transactions may be deposited
into Petty Cash Accounts.
 
(d) The Borrower shall not permit the aggregate amount on deposit in the Petty
Cash Accounts to exceed $500,000 at any time, provided, that during a Dominion
Period the Borrower shall not permit the amount on deposit in any individual
Petty Cash Account to exceed $10,000 for five consecutive Business Days and on
or before such fifth Business Day shall transfer all amounts on deposit therein
exceeding $10,000 to a Dominion Account.
 
 
85

--------------------------------------------------------------------------------

 
(e) At all times during a Dominion Period, the Administrative Agent shall apply
the funds deposited into each Dominion Account as provided in
Section 2.07(c).  At all times other than during a Dominion Period, the
Administrative Agent shall cause all funds deposited into any Dominion Account
to be promptly transferred to one or more operating accounts specified by the
Borrower in accordance with this Agreement.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Liens.
 
7.02 Investments.  Make any Investments, except:
 
(a) Cash Equivalents;
 
(b) Investments in one or more Subsidiaries or Persons which become Subsidiaries
(including Guaranties of their obligations to the extent the related Debt is
permitted hereunder) that (i) are subject to the provisions hereof, (ii) comply
with Section 6.13 and (iii) if an Acquisition, complies with Section 7.02(e);
 
(c) Accounts receivable that arise in the ordinary course of business and are
payable on standard terms or which have been converted to a note receivable or
an Equity Interest;
 
(d) Investments in existence on the Closing Date which are described on Schedule
7.02(d);
 
(e) Acquisitions, provided (i) immediately before and after giving effect to
such proposed Acquisition there shall exist no Default, (ii) either (A) the
Minimum Covenant Threshold shall be satisfied or (B) Availability exceeds the
greater of $60,000,000 or 30% of the Aggregate Commitments, in the case of both
clauses (A) and (B) after giving effect to such proposed Acquisition, (iii) such
Acquisition shall not be opposed by the board of directors (or other governing
body) of the Person being acquired, (iv) if the aggregate Acquisition
Consideration for such proposed Acquisition exceeds $10,000,000, the
Administrative Agent shall have received a Compliance Certificate at least 10
Business Days prior to the date of such Acquisition setting forth the covenant
calculations in Section 7.11 both immediately before and after giving effect to
the proposed Acquisition, (v) the assets, property or business acquired shall be
in the types of businesses presently engaged in by the Borrower and its
Subsidiaries, and (vi) if such Acquisition results in a Subsidiary, the
Administrative Agent shall have received any documentation required by Section
6.13, provided, further that no Accounts, Inventory, Real Estate or Rolling
Stock acquired in any Acquisition shall be eligible for inclusion in the
Borrowing Base until after the Administrative Agent has concluded a field exam
thereon, an
 
 
86

--------------------------------------------------------------------------------

 
appraisal has been delivered with respect thereto if requested by the Collateral
Agents, and all eligibility criteria therefor are otherwise satisfied; and
 
(f) Investments not otherwise permitted pursuant to this Section 7.02, provided
that immediately before and after giving effect to such proposed Investment
there shall exist no Default and either (i) the Minimum Covenant Threshold shall
be satisfied or (ii) Availability exceeds the greater of $60,000,000 or 30% of
the Aggregate Commitments, in the case of both clauses (i) and (ii) after giving
effect to such proposed Investment.
 
7.03 Debt.  Create, incur, assume or suffer to exist any Debt, except:
 
(a) Debt under the Loan Documents;
 
(b) Guaranties in respect of Debt permitted by this Section 7.03;
 
(c) Debt outstanding on the date hereof and listed on Schedule 7.03(c) and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Debt being refinanced, refunded, renewed or extended
and the interest rate applicable to any such refinancing, refunding, renewing or
extending Debt does not exceed the then applicable market interest rate;
 
(d) Debt incurred to purchase assets or consisting of Capital Lease Obligations,
provided, that immediately before and after giving effect to such proposed Debt
there shall exist no Default and either (i) the Minimum Covenant Threshold shall
be satisfied or (ii) Availability exceeds the greater of $60,000,000 or 30% of
the Aggregate Commitments, and in no event shall the aggregate outstanding
amount of such Debt (including such proposed Debt) exceed $25,000,000;
 
(e) Debt under the Senior Notes;
 
(f) Debt in respect of intercompany loans between and among any of the Borrower
and any Guarantor, each of which such loans shall be evidenced by a promissory
note, provided that such Debt is subordinate to any Obligations under any of the
Loan Documents and under the Senior Notes in form and substance satisfactory to
the Administrative Agent;
 
(g) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into in the ordinary course of business for the purpose of (i)
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by the
 
 
87

--------------------------------------------------------------------------------

 
Borrower and its Subsidiaries, or changes in the value of securities issued by
the Borrower and its Subsidiaries, and not for purposes of speculation or taking
a “market view”, or (ii) unwinding, in whole or in part, Swap Contracts entered
into for a purpose described in the preceding clause (i);
 
(h) Guaranties in respect of transactions by the Borrower or any Subsidiaries
permitted under this Agreement;
 
(i) consolidated cash management obligations in the ordinary course of business
among the Borrower and the Guarantors;
 
(j) other unsecured Debt not otherwise permitted pursuant to this Section 7.03,
provided, (i) immediately before and after giving effect to such Debt there
shall exist no Default, and (ii) such unsecured Debt shall not have (w) any
scheduled amortization or mandatory prepayments or obligations to repurchase
prior to six months after the Maturity Date, and (x) any terms, covenants and
provisions that are materially more restrictive on the Borrower and its
Subsidiaries than this Agreement or provide materially greater enforcement
rights than the enforcement rights of the Administrative Agent and the Lenders
under the Loan Documents;
 
(k) unsecured Debt not otherwise permitted pursuant to this Section 7.03,
provided  immediately before and after giving effect to such proposed Debt (i)
there shall exist no Default, (ii) either (A) the Minimum Covenant Threshold
shall be satisfied or (B) Availability shall exceed the greater of $60,000,000
or 30% of the Aggregate Commitments, and (iii) the aggregate outstanding
principal amount of all such Debt shall not exceed $25,000,000; and
 
(l) secured Debt (including Capital Lease Obligations) not otherwise permitted
pursuant to this Section 7.03 and subject to the execution of an intercreditor
agreement in form and substance satisfactory to the Administrative Agent,
provided immediately before and after giving effect to such proposed Debt (i)
there shall exist no Default, (ii) either (A) the Minimum Covenant Threshold
shall be satisfied or (B) Availability shall exceed the greater of $60,000,000
or 30% of the Aggregate Commitments, and (iii) the aggregate outstanding
principal amount of all such Debt shall not exceed $100,000,000.
 
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person except that, so long as no Default exists or would result
therefrom any Subsidiary may merge with (a) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (b) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person.
 
7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of Inventory in the ordinary course of business;
 
 
88

--------------------------------------------------------------------------------

 
(c) the sale, discount, or transfer of delinquent accounts receivable in the
ordinary course of business for purposes of collection;
 
(d) Dispositions of equipment or Real Property or other property to the extent
(i) such property is exchanged for credit against the purchase price of property
used or usable in the conduct of a line of business permitted by Section 7.07 or
(ii) the Net Cash Proceeds of such Disposition are applied within 355 days after
such Disposition to the purchase price or improvement of property used or usable
in the conduct of a line of business permitted by Section 7.07;
 
(e) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a Wholly-Owned Subsidiary or a Guarantor; provided that if the transferor
of such property is the Borrower or a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;
 
(f) Dispositions permitted by Section 7.02, 7.03, 7.04 or 7.06; and
 
(g) so long as there exists no Default immediately before and after giving
effect to any such transaction, Dispositions not otherwise permitted in clauses
(a) through (f) above, the Net Cash Proceeds of which are applied in accordance
with Section 2.05(d);
 
provided, however, that any Disposition shall be for fair market value.
 
7.06 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make any Dividends or other
distributions payable solely in the common stock or other common Equity
Interests of such Person; and
 
(c) the Borrower may declare and make cash Dividends ratably to the holders of
its common stock in an amount not exceeding (i) $2,500,000 in any single
instance (which shall not occur more than four times in any calendar year) or
(ii) $10,000,000 in the aggregate during any calendar year, provided that
immediately before and after giving effect to any such Dividend there shall
exist no Default and, for the 30 consecutive calendar days immediately preceding
the declaration of such Dividend and on the date of such declaration after
giving pro forma effect to such Dividend, Availability shall exceed the greater
of $60,000,000  or 30% of the Aggregate Commitments at all times; and
 
(d) the Borrower may declare and make Restricted Payments payable in cash and
not otherwise permitted pursuant to this Section 7.06, provided that immediately
before and after
 
 
89

--------------------------------------------------------------------------------

 
giving effect to any such Restricted Payment there shall exist no Default and
the Minimum Covenant Threshold shall be satisfied.
 
Nothing in this Section 7.06 shall prohibit any transaction among the Borrower
and its Subsidiaries that is expressly permitted under Sections 7.02, 7.03 or
7.04.
 
7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower (other than a Guarantor), whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.
 
7.09 Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Secured Obligations of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens in
favor of the Administrative Agent on property of such Person; provided, however,
that the restrictions above shall not (A) prohibit any negative pledge or other
restriction incurred or provided (x) in favor of any holder of Debt permitted
under Section 7.03(d) or Section 7.03(k), in each case solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Debt or (y) with respect to the Senior Notes, (B) apply to restrictions and
conditions relating to the sale of a Subsidiary pending such sale, provided such
restrictions or conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (C) apply to customary provisions in leases
and other contracts restricting the assignment or pledge thereof; or (b)
requires the grant of a Lien other than a Permitted Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.
 
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11 Financial Covenant. During any Trigger Period, permit the Fixed Charge
Coverage Ratio to be less than 1.00 to 1.00.
 
7.12 Sale and Leaseback.  Enter into any arrangement whereby it sells or
transfers any of its assets and thereafter rents or leases such assets, unless
before and after giving effect thereto no Event of Default shall exist and
Availability shall be equal to or greater than $60,000,000.
 
 
90

--------------------------------------------------------------------------------

 
7.13 Sale or Discount of Receivables.  Sell, with or without recourse, for
discount or otherwise, any notes or accounts receivable, other than (a) bad
debts sold in accordance with regular collection procedures and (b) notes
payable to the Loan Parties by purchasers of real estate as a result of real
estate Dispositions in compliance with this Agreement, provided, that (i) before
and after giving effect to any sale of a real estate note no Event of Default
shall exist and Availability shall be equal to or greater than $60,000,000, and
(ii) each sale of a real estate note shall be on a non-recourse basis and
otherwise on ordinary market terms.
 
7.14 Debt Modifications.  Amend, modify or supplement the Senior Notes or any
Debt permitted pursuant to Section 7.03(j), in any way that causes such
unsecured Debt to have (a) any scheduled amortization or mandatory prepayments
or obligations to repurchase prior to six months after the Maturity Date or (b)
any terms, covenants and provisions that are materially more restrictive on the
Borrower and its Subsidiaries than this Agreement or provide materially greater
enforcement rights than the enforcement rights of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents.
 
7.15 Debt Payments.  Prepay, pay, redeem, purchase in any manner, or make any
payment in respect of, or transfer any property in payment of or as security for
the payment of, or establish any sinking fund, reserve or analogous fund for the
redemption, retirement, prepayment or repayment of, any principal of, interest
on, or any fees or other amounts related to any Subordinated Debt, the Senior
Notes or any Debt permitted pursuant to Section 7.03(j) (collectively,
“Restricted Debt Payments”), except (a) regularly scheduled payments of interest
in respect of the Senior Notes and Debt permitted pursuant to Section 7.03(j),
(b) regularly scheduled payment of interest in respect of any such Subordinated
Debt, provided that immediately before and after giving effect thereto there is
no Default, (c) provided that immediately before and after giving effect thereto
there is no Default and the Minimum Covenant Threshold is satisfied, any other
Restricted Debt Payments.  Notwithstanding the foregoing, no prepayment,
payment, redemption or purchase (or the establishment of a fund for the
prepayment, redemption or purchase) of (a) Senior Notes or (b) Debt permitted
pursuant to Section 7.03(j), using the proceeds from new Senior Notes or Debt
permitted pursuant to Section 7.03(j),  in an amount not less than the amount of
such Senior Notes or Debt being prepaid, paid, redeemed or purchased, shall
constitute a Restricted Debt Payment for purposes of this Section 7.15.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay when and as
required to be paid any Obligation (whether at stated maturity, on demand or
otherwise) or any other amount payable hereunder or under any other Loan
Document; or
 
(b) Specific Covenants.  The Borrower or any Subsidiary, as applicable, fails to
perform or observe any term, covenant or agreement contained in any of (i)
Section 6.02(f),
 
 
91

--------------------------------------------------------------------------------

 
6.03(a), 6.07, 6.10, 6.11, 6.12 or 6.15 or Article VII of this Agreement, (ii)
in the Guaranty, or (iii) Section 4.1(a) through (e), 4.2(a), 4.7, 4.9 or 4.10
of the Security Agreement; or
 
(c) Other Defaults.  The Borrower or any Subsidiary, as applicable, fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the Administrative Agent
has given notice thereof (which may be by electronic communication) to the
Borrower; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt or Guarantee (other
than Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Debt or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Debt or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 and is not paid within five Business
Days thereafter; or
 
(f) Insolvency Proceedings, Etc.  The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its
 
 
92

--------------------------------------------------------------------------------

 
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or stayed within 30
days after its issue or levy; or
 
(h) Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) valid enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 6.13 or 6.14 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) in any material portion of the Collateral purported
to be covered thereby.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent (in its capacity as Administrative Agent or
Lead Collateral Agent, as applicable) shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
 
93

--------------------------------------------------------------------------------

 
(a) declare the commitment of each Lender to make Loans and any obligation of a
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of acceleration, notice of intent to
accelerate, or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and Applicable Law
(including the UCC);
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
a L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, the Collateral Agents or any Lender.
 
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and Lead Collateral Agent in
its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees, Cash Management Obligations and Swap Obligations) payable to the Lenders,
each Co-Collateral Agent and each L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders, each Co-Collateral Agent
and  each L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender, Co-Collateral Agent or L/C Issuer) and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
 
94

--------------------------------------------------------------------------------

 
Third, to payment of that portion of the Secured Obligations, (other than
Obligations with respect to Swap Contracts and Cash Management Obligations),
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations ratably among the Lenders and each L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting Swap
Obligations in the amount of the Swap Termination Value with respect thereto not
to exceed the applicable Bank Product Reserve relating to such Swap Obligations
or unpaid principal of the Loans and L/C Borrowings, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to payment of remaining portion of the Secured Obligations (including
Cash Management Obligations and Swap Obligations not described above), ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Sixth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.
 
ARTICLE IX.
THE AGENTS
 
9.01  Appointment and Authority of the Administrative Agent and Lead Collateral
Agent.
 
(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Collateral Agents,
the Lenders and each L/C Issuer, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
 
(b) The Administrative Agent shall also act as the Lead Collateral Agent under
the Loan Documents, and each of the Lenders and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent, in its capacity as
Lead Collateral Agent, to act as the agent of such Lender and such L/C Issuer
for purposes of acquiring, holding and enforcing any and all
 
 
95

--------------------------------------------------------------------------------

 
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  Unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the sole and exclusive authority to take any
Enforcement Action or otherwise exercise any rights or remedies with regard to
any Collateral under the Loan Documents, Applicable Law or otherwise.  In this
connection, the Administrative Agent, as Lead Collateral Agent, and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or Lead Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Lead Collateral Agent, shall be entitled to the benefits
of all provisions of this Article IX and Article X (including Section 10.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the Lead
Collateral Agent under the Loan Documents) as if set forth in full herein with
respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent, in its capacity as Lead Collateral Agent, is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit any co-agents, sub-agents and attorneys-in-fact appointed by the Lead
Collateral Agent to take any action, with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon any Collateral granted pursuant to any Loan Document.
 
9.02 Rights as a Lender.  The Persons serving as the Administrative Agent and
Collateral Agents hereunder shall have the same rights and powers in their
respective capacities as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent or a Collateral Agent, as
applicable, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Persons serving
as the Administrative Agent and Collateral Agents hereunder in their individual
capacities.  Such Persons and their respective Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or a Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
 
9.03 Exculpatory Provisions. The Administrative Agent and Collateral Agents
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent and Collateral Agents:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agents are required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
neither the Administrative Agent nor any of the Collateral Agents shall be
required to take
 
 
96

--------------------------------------------------------------------------------

 
any action that, in its opinion or the opinion of its respective counsel, may
expose the Administrative Agent or such Collateral Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Persons serving as the Administrative
Agent, the Collateral Agents or any of their respective Affiliates in any
capacity.
 
The Administrative Agent and each Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Collateral Agent, as
applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent and
the Collateral Agents shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent or such Collateral Agent, as applicable, by the Borrower, a Lender or a
L/C Issuer.  The Administrative Agent shall promptly request any report, letter,
statement or other information under Section 6.02(b) or (c) which any Lender
requests the Administrative Agent to obtain.
 
The Administrative Agent and the Collateral Agents shall not be responsible for
or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (D)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (E)
the satisfaction of any condition set forth in  Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent and Collateral Agents.  The Administrative
Agent and each Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent and each Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or a L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  
 
 
97

--------------------------------------------------------------------------------

 
The Administrative Agent and each Collateral Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.05 Delegation of Duties. The Administrative Agent and each Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or such Collateral Agent.  The
Administrative Agent, each Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and each Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent.
 
9.06 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral held by the Administrative Agent on behalf of the Lenders
or a L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its
 
 
98

--------------------------------------------------------------------------------

 
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Lead Collateral Agent, L/C
Issuer and Swing Line Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Lead Collateral Agent, L/C Issuer and Swing Line Lender, (ii) except as
set forth in Section 9.06(a) above, the retiring Lead Collateral Agent, L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by Bank of America, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit issued by Bank of America.
 
9.07 Non-Reliance on Administrative Agent, Collateral Agents and Other
Lenders. Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Arrangers nor the Syndication Agent shall have any rights, powers,
obligations, liabilities, duties or responsibilities under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Collateral Agent, a Lender or a L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the
 
 
99

--------------------------------------------------------------------------------

 
claims of the Lenders, each L/C Issuer, each Collateral Agent and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, each L/C Issuer, each
Collateral Agent and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, each L/C Issuer, each Collateral
Agent and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04, as applicable) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders, each L/C Issuer and each Collateral
Agent, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters.  Each of the Lenders and each L/C Issuer
irrevocably authorize the Administrative Agent (in its capacity as
Administrative Agent or Lead Collateral Agent, as applicable), at its option and
in its discretion (and, by accepting the benefits of the Security Agreement,
each other holder of the Secured Obligations hereby confirms the authority of
the Administrative Agent, in its capacity as Administrative Agent or Lead
Collateral Agent, as applicable):
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations, (B) Swap Obligations as to which arrangements
reasonably satisfactory to the applicable Lender or Affiliate shall have been
made, and (C) Cash Management Obligations) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and each L/C Issuer shall
have been made), (ii) that is sold or Disposed of or to be sold or Disposed of
as part of or in connection with any sale or Disposition permitted hereunder
(other than a Disposition under Section 7.05(e)) or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders, provided, that a release of the Administrative Agent’s Lien,
on all or substantially all of the Collateral shall require the written approval
of all Lenders pursuant to Section 10.01(j);
 
 
100

--------------------------------------------------------------------------------

 
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (g) of the definition of “Permitted Liens”.
 
Upon request by the Administrative Agent, at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11 Collateral Agents.
 
(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints each of
GECC and Wells Fargo Capital Finance, LLC to act on its behalf as a
Co-Collateral Agent hereunder and authorizes the Co-Collateral Agents to take
such actions on its behalf and to exercise such powers as are delegated to the
Co-Collateral Agents by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
 
(b) A Co-Collateral Agent may at any time give notice of its resignation to the
Administrative Agent, the Lenders, each L/C Issuer and the Borrower, which
resignation shall be effective immediately upon the delivery of such written
notice.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, but not the obligation, to appoint a successor
Co-Collateral Agent, which shall be a Lender hereunder who has agreed to act in
such capacity.  Upon the appointment of a successor Co-Collateral Agent, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Co-Collateral Agent.
 
(c) In the event that, with respect to any matter herein that requires or
permits a decision, exercise of discretion or other determination by the
Collateral Agents (including matters relating to the Availability Reserve, other
matters affecting the calculation of the Borrowing Base, Collateral information
rights, access rights, appraisal rights or audit rights), the Collateral Agents
do not agree on such determination, the consenting vote of two (2) of the three
(3) Collateral Agents shall be required; provided that if there are only two
Collateral Agents at the time of such determination, the determination shall be
made by the individual Collateral Agent either asserting the more conservative
credit judgment, the numerically larger Availability Reserve or declining to
permit the requested action for which consent is being sought by the Borrower,
as applicable; provided further that in the event an issue cannot be resolved by
either the more conservative credit judgment, the numerically larger
Availability Reserve or declining
 
 
101

--------------------------------------------------------------------------------

 
to permit a requested action by the Borrower, then the decision of the Lead
Collateral Agent shall be final and binding.  For the avoidance of doubt, the
Administrative Agent shall have the sole and exclusive authority to act as
collateral agent for the Secured Parties for purposes of perfecting and
administering Liens granted by the Loan Parties securing the Obligations under
the Loan Documents and for all other purposes stated therein (other than the
authority specifically granted to the Co-Collateral Agents herein).
 
9.12 Cash Management Obligations and Swap Obligations.  Except as otherwise
expressly set forth herein or in any Guaranty or any Collateral Document, no
Lender or Affiliate thereof that is owed any Cash Management Obligations or Swap
Obligations that obtains the benefits of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations comprising Cash
Management Obligations and Swap Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be.
 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) subordinate any of the Obligations in right of payment to any other Debt or,
except as permitted under Section 9.10(c), subordinate Administrative Agent’s
Lien on any Collateral;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (it being understood that the mandatory prepayments
under Section 2.05 do not provide for a scheduled date fixed for payment), of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
 
 
102

--------------------------------------------------------------------------------

 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (vii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
 
(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;
 
(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, unless otherwise permitted by Section 9.10;
 
(h) amend the definition of “Borrowing Base” (or any defined terms used therein)
without the written consent of each Lender;
 
(i) increase any of the advance rates or sublimits set forth in the definitions
of “Accounts Formula Amount”, “Inventory Formula Amount”, “Real Property Formula
Amount” or “Rolling Stock Formula Amount” without the written consent of each
Lender; or
 
(j) release all or substantially all of the Collateral without the written
consent of each Collateral Agent and Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Lead
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Lead Collateral Agent under this Agreement or any other Loan
Document, (v) no amendment, waiver or consent shall, unless in writing and
signed by each Co-Collateral Agent in addition to the Lenders required above,
affect the rights or duties of any Co-Collateral Agent under this Agreement or
any other Loan Document, (vi) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (vii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no
 
 
103

--------------------------------------------------------------------------------

 
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent, a Collateral Agent, a L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders,
each Collateral Agent and each L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, Collateral Agent or
L/C Issuer pursuant to Article II if such Lender, Collateral Agent or L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at
 
 
104

--------------------------------------------------------------------------------

 
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 
(c) THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY CO-COLLATERAL AGENT,
ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
CO-COLLATERAL AGENT, ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
Collateral Agents, the L/C Issuers and the Swing Line Lender may change its
address (including its e-mail address), telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address (including its e-mail
address), telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each Collateral
Agent, each L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
 
 
105

--------------------------------------------------------------------------------

 
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, Collateral Agents, L/C Issuers and
Lenders. The Administrative Agent, each Collateral Agent, each L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic, fax or other web-based or electronic Revolving Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Collateral Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Collateral Agent, any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by a L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Collateral Agents in carrying out their responsibilities as Collateral Agents
hereunder, and (iv) all out-of-pocket expenses incurred by the Administrative
Agent, any Collateral Agent, any Lender or any L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Collateral Agent, any Lender or any L/C Issuer), and shall pay all
reasonable legal fees and time charges for attorneys who may be employees of the
Administrative Agent, any Collateral Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder,
 
 
106

--------------------------------------------------------------------------------

 
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agents (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of the Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof), the
Collateral Agents (and any sub-agents thereof) and their respective Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by a L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), a Collateral Agent (or any sub-agent thereof), a L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Collateral Agent (or any
sub-agent thereof), such L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or
 
 
107

--------------------------------------------------------------------------------

 
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), a Collateral Agent (or any
sub-agent thereof) or a L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), a Collateral Agent (or any sub-agent thereof) or a L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (b) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, a Collateral Agent, a L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, a Collateral Agent, a L/C Issuer
or any Lender, or the Administrative Agent, a Collateral Agent, a L/C Issuer or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Collateral Agent, such
L/C Issuer or such Lender in its discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived
 
 
108

--------------------------------------------------------------------------------

 
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent and any Collateral Agent, as the case
may be, upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent or such Collateral Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and each L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, each Collateral Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Collateral Agent, each L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not
 
 
109

--------------------------------------------------------------------------------

 
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;
 
(iii) any assignment of a Commitment must be approved by the Borrower (provided
no Event of Default has occurred and is continuing, and provided such approval
shall not be unreasonably withheld or delayed) Administrative Agent, each L/C
Issuer and the Swing Line Lender unless the Person that is the proposed assignee
is itself a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
 
 
110

--------------------------------------------------------------------------------

 
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Collateral Agents, the Lenders and each L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e) Limitations upon and Registration of Participant Rights.  A Participant
shall not be entitled to receive any greater payment under Section 3.01 or
3.04 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender and performs such agreement.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
and solely for tax purposes, maintain a register on which it enters the name and
address of each Participant in such Lender’s Loans and the principal amounts
(and stated interest) of each such Participant’s interest in such Lender’s Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of its Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in such
Lender’s commitments, loans, letters of
 
 
111

--------------------------------------------------------------------------------

 
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of United States Treasury regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in such Lender’s Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or
 
 
112

--------------------------------------------------------------------------------

 
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (1) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(2) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
(i) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as a L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender.  Notwithstanding anything
to the contrary contained herein, if at any time Wells Fargo Bank assigns all of
its Commitment and Loans pursuant to subsection (b) above, Wells Fargo may, upon
30 days’ notice to the Borrower and the Lenders, resign as a L/C Issuer.  In the
event of any such resignation by a L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer (to
the extent necessary) or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as a L/C Issuer or Swing Line Lender and/or Wells
Fargo Bank as a L/C Issuer, as the case may be.  If Bank of America and/or Wells
Fargo Bank resigns as a L/C Issuer, it shall retain all the rights, powers,
privileges and duties of a L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as a L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (B) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit
issued by the retiring L/C Issuer, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agents, the Lenders and each L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and
 
 
113

--------------------------------------------------------------------------------

 
instructed to keep such Information confidential), (b) to the extent requested
by any governmental or regulatory authority purporting to have jurisdiction over
it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) as reasonably required in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Collateral Agent, any Lender, any L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any Subsidiary.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Collateral Agent, any Lender or any
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Collateral Agents, the Lenders and the L/C
Issuers acknowledges that (A) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (B) it
has developed compliance procedures regarding the use of material non-public
information and (C) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, any L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or L/C Issuer, irrespective
of whether or not such Lender or L/C Issuer shall have made any demand under
this
 
 
114

--------------------------------------------------------------------------------

 
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be owed to a branch or office of such Lender or
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have.  Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate.  If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of the
Borrower and the Required Lenders.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agents and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agents or any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligations hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the
 
 
115

--------------------------------------------------------------------------------

 
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any Lender fails to
give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders have consented, or (v) if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, or in the case of
clause (iii) or (iv) above the Administrative Agent may upon notice to such
Lender and the Borrower, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b) (unless the Administrative Agent has requested
such assignment under clauses (iii) or (iv) above);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
 
 
116

--------------------------------------------------------------------------------

 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY COLLATERAL AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
 
 
117

--------------------------------------------------------------------------------

 
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees that:  (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agents and any Arranger are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agents and such Arranger, on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Administrative Agent,
the Collateral Agents and the Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any Collateral Agent
nor any Arranger has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Collateral Agents and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Collateral Agents nor the Arrangers has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Collateral Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
 
118

--------------------------------------------------------------------------------

 
10.18 2010 Indenture.  The Borrower hereby informs the Lenders that the Debt
evidenced by the Loans and L/C Obligations has been incurred pursuant to Section
4.09(b)(i) of the 2010 Indenture.  As a result thereof, the Loan Parties are
permitted to secure such Debt pursuant to clause (1) of the definition of
“Permitted Liens” as set forth in Section 1.01 of the 2010 Indenture, subject to
the terms of Section 4.09(b)(i) of the 2010 Indenture.
 
10.19 Ratification of Loan Documents.  The Borrower hereby ratifies and affirms
its obligations under the Loan Documents (as amended, restated or otherwise
modified on the Closing Date), each of which (as amended, restated or otherwise
modified on the Closing Date) shall continue in full force and effect.
 
10.20 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



 

 
119

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
TEXAS INDUSTRIES, INC.




By:  /s/ T. Lesley
Vines                                                                
 
Name:
T. Lesley Vines

 
Title:
Vice President-Corporate Controller and Treasurer




 
S-1

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent and Lead Collateral Agent
 
 
 
 
By:  /s/ James B. Allin
Name:  James B. Allin
Title:    Senior Vice President

 
 
 
 

 
S-2

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
 
 
 
By:  /s/ James B. Allin
Name:  James B. Allin
Title:    Senior Vice President

 
 
 
 

 
S-3

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer
 
By:  /s/Sean Spring
Name:  Sean Spring
Title:    Vice President
 

 
S-4

--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC, as a Co-Collateral Agent
 
By:  /s/Sean Spring
Name:  Sean Spring
Title:    Vice President
 

 
S-5

--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Co-Collateral Agent
 
By:  /s/ Tom D. Chapman
Name:  Tom D. Chapman
Title:   Duly Authorized Signatory
 

 
S-6

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender
 
By:  /s/ Jon Eckhouse
Name:  Jon Eckhouse
Title:   Vice President
 

 
S-7

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC, as a Lender
 
By:  /s/ Irja R. Otsa
Name:  Irja R. Otsa
Title:  Associate Director Banking Products and Services, US
 
 
By:  /s/ Mary E. Evans
Name:  Mary E. Evans
Title:  Associate Director Banking Products and Services, US
 
 


 
 


 
 


 

 
S-8

--------------------------------------------------------------------------------

 
SCHEDULE 1.01
 
EXISTING LETTERS OF CREDIT
 
1.
Applicant:
Texas Industries, Inc.
 
Issuer:
Bank of America, N.A.
 
Original Issuance Date:
7/1/1999
 
Beneficiary:
Reliance Insurance Co.
 
Renewal/Expiry Date:
4/01/2012
 
LC Number:
01148
 
Current Aggregate Amount:
$1,052,534.00



2.
Applicant:
Texas Industries, Inc.
 
Issuer:
Bank of America, N.A.
 
Original Issuance Date:
10/1/1999
 
Beneficiary:
National Union Fire Insurance Co.
 
Renewal/Expiry Date:
4/01/2012
 
LC Number:
133443
 
Current Aggregate Amount:
$870,196.00



3.
Applicant:
Texas Industries, Inc.
 
Issuer:
Bank of America, N.A.
 
Original Issuance Date:
7/06/2000
 
Beneficiary:
Old Republic Insurance Co.
 
Renewal/Expiry Date:
4/01/2012
 
LC Number:
3027320
 
Current Aggregate Amount:
$9,138,297.00



4.
Applicant:
Texas Industries, Inc.
 
Issuer:
Bank of America, N.A.
 
Original Issuance Date:
11/10/2010
 
Beneficiary:
Enterprise Products Operating LLC
 
Renewal/Expiry Date:
2/01/2012
 
LC Number:
68054300
 
Current Aggregate Amount:
$1,000,000.00



5.
Applicant:
Texas Industries, Inc.
 
Issuer:
Bank of America, N.A.
 
Original Issuance Date:
4/22/2009
 
Beneficiary:
Discover Property and Casualty Insurance Company
 
Renewal/Expiry Date:
4/15/2012
 
LC Number:
3099336
 
Current Aggregate Amount:
$10,000,000.00

 
 
Schedule 1.01

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
 
COMMITMENTS
 
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$55,000,000
27.50%
Wells Fargo Bank, National Association
$55,000,000
27.50%
General Electric Capital Corporation
$36,000,000
18.00%
Regions Bank
$30,000,000
15.00%
UBS Loan Finance LLC
$24,000,000
12.00%
     
Total
$200,000,000
100.000000000%

 
 
Schedule 2.01

--------------------------------------------------------------------------------

 
SCHEDULE 5.13
 
SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER
 
PART (a)                      SUBSIDIARIES
 

 
State of Incorporation
or Organization
Brookhollow Corporation
Delaware
Brookhollow of Alexandria, Inc.
Louisiana
Brook Hollow Properties, Inc.
Texas
Brookhollow of Virginia, Inc.
Virginia
Creole Corporation
Delaware
Pacific Custom Materials, Inc.
California
Riverside Cement Company (1)
California
Partin Limestone Products, Inc.
California
Riverside Cement Holdings Company
Delaware
Texas Industries Holdings, LLC (formerly Texas Industries Holdings, Inc.)
Delaware
Texas Industries Trust
Delaware
TXI Aviation, Inc.
Texas
TXI California Inc.
Delaware
TXI Cement Company
Delaware
TXI LLC (formerly TXI Corp. and formerly TXI Texas, Inc.)
Delaware
TXI Operating Trust
Delaware
TXI Operations, LP (2)
Delaware
Southwestern Financial Corporation
Texas
TXI Power Company
Texas
TXI Riverside Inc.
Delaware
TXI Transportation Company
Texas



Indirect subsidiaries of the Borrower are indented and listed following their
direct parent company, with subsidiaries with multiple direct owners as follows:
 


(1) California general partnership:  TXI California Inc. and TXI Riverside Inc.,
general partners
(2) Delaware limited partnership:  TXI Operating Trust, general partner; Texas
Industries Trust, limited partner
 
 
Schedule 5.13

--------------------------------------------------------------------------------

 

PART (b)                      OTHER EQUITY INVESTMENTS
 
Minority Interests
 
None.
 



 
Schedule 5.13

--------------------------------------------------------------------------------

 
SCHEDULE 7.01
 
EXISTING LIENS
 


 
Referred to in Subparagraph (i) of the definition of “Permitted Liens”
 
1.  
The Borrower and its Subsidiaries are parties to various personal property
leases of the kinds described in clause (j) of the definition of “Permitted
Liens” and the lessor under these leases have made various precautionary UCC
filings.  In certain instances, the Borrower has subleased this personal
property to TXI Operations, LP, and the Borrower may have granted to the
original lessor a Lien in the sublease and proceeds thereof.

 


 


 

 
Schedule 7.01

--------------------------------------------------------------------------------

 
SCHEDULE 7.02(d)
 
EXISTING INVESTMENTS
 
1.
Obligations with respect to letters of credit listed on Schedule 1.01 and
guarantees listed on Schedule 7.03(c), to the extent constituting Investments.

 


 


 


 

 
Schedule 7.02(d)

--------------------------------------------------------------------------------

 
SCHEDULE 7.03(c)
 
EXISTING DEBT
 
1.
Certain future contractual payments due to retirees or their beneficiaries under
the Borrower’s Financial Security Plan, which may constitute “Debt” as
defined.  The estimated amount of these obligations as at May 31, 2011, was
disclosed in the note entitled “Retirement Plans” to the Borrower’s May 31,
2011, audited annual consolidated financial statements.

 
2.           $2.208 million capital lease obligation to Southern California
Edison Company.
 
3.           $268,000 of debt relating to death benefits payable to retired
employees.
 


 

Schedule 7.03(c)
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
THE BORROWER:
 
Texas Industries, Inc.
1341 West Mockingbird Lane, 7th Floor
Dallas, Texas 75247
Attention:
T. Lesley Vines
Telephone:
972-647-6722
Telecopier:
972-647-3318
Electronic Mail:
lvines@txi.com
Website Address:
www.txi.com
U.S. Taxpayer Identification Number:
75-0832210



ADMINISTRATIVE AGENT, LEAD COLLATERAL AGENT, OR SWING LINE LENDER:
 
Bank of America, N.A.
901 Main Street, Floor 11
TX1-492-11-23
Dallas, Texas  75202
   
Attention:
James B. Allin
Telephone:
214-209-3269
Telecopier:
214-290-4766
Electronic Mail:
james.allin@baml.com
       
Account Instructions:
 
Bank:
Bank of America, N.A.
 
New York
 
For the account of Bank of America – Southwest Collection
Account No.:
936-933-7800
Ref:
Texas Industries, Inc.
ABA#
026009593
   

 
Schedule 10.02
 
 

--------------------------------------------------------------------------------

 
L/C ISSUERS:
 
Standby Letters of Credit
Bank of America, N.A.
Business Capital
Treasury & International Services Group
450 B Street, Suite 430
San Diego, CA 92101
 
Attention:
Zoila Torres
Telephone:
619-515-5796
Telecopier:
619-515-7022
Electronic Mail:
zoila.torres@bankofamerica.com
   
Wells Fargo Bank, National Association
c/o Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, 3000 West
Santa Monica, CA 90404
 
Attention:
Lisa M. Gonzales, Vice President, Letter of Credit Manager
Telephone:
310-453-7276
Telecopier:
855-813-8312
Electronic Mail:
lisamgonza@ wellsfargo.com; wfclettersofcredit@wellsfargo.com



Commercial Letters of Credit
Bank of America, N.A.
Business Capital
Treasury & International Services Group
450 B Street, Suite 430
San Diego, CA 92101
 
Attention:
Josephine Aledia
Telephone:
619-515-5797
Telecopier:
619-515-7022
Electronic Mail:
josephine.aledia@bankofamerica.com
   
Wells Fargo Bank, National Association
c/o Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, 3000 West
Santa Monica, CA 90404
 
Attention:
Lisa M. Gonzales, Vice President, Letter of Credit Manager
Telephone:
310-453-7276
Telecopier:
855-813-8312
Electronic Mail:
lisamgonza@ wellsfargo.com; wfclettersofcredit@wellsfargo.com

 
Schedule 10.02
 
 

--------------------------------------------------------------------------------

 
CO-COLLATERAL AGENTS:


Wells Fargo Capital Finance, LLC
301 South College Street, 22nd Floor, MAC: D 1053-221
Charlotte, NC 28202
 
Attention:
Sean Spring, Vice President
Telephone:
704-715-5843
Telecopier:
704-374-2703
Electronic Mail:
sean.spring@wellsfargo.com
   
General Electric Capital Corporation
500 West Monroe, 12th Floor
Chicago, IL 60661
 
Attention:
Kai Sorensen
Telephone:
312-463-2346
Telecopier:
312-463-3840
Electronic Mail:
kai.sorensen@ge.com
   
With a copy to:
     
General Electric Capital Corporation
10 Riverview Drive
Danbury, CT 06810
 
Attention:
Jill Zellmer, General Counsel – Corporate Finance
Telecopier:
203-749-4562
   
General Electric Capital Corporation
500 West Monroe
Chicago, IL 61661
 
Attention:
Kim Reich
Telecopier:
312-441-6876


Schedule 10.02
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
 For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
 
2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1]
3.
Borrower(s):
Texas Industries, Inc.
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement

 
____________________
1 Select as applicable.
 
 
A-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
5.
Credit Agreement:
Third Amended and Restated Credit Agreement, dated as of August 25, 2011, among
Texas Industries, Inc., the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Lead Collateral Agent, a L/C Issuer, and
Swing Line Lender, Wells Fargo Bank, National Association, as a L/C Issuer,
Wells Fargo Capital Finance, LLC, as a Co-Collateral Agent, and General Electric
Capital Corporation, as a Co-Collateral Agent
6.
Assigned Interest:
   
Aggregate Amount
of Commitment
for all Lenders*
Amount of Commitment/
Assigned*
Percentage
Assigned of
Commitment2
CUSIP
Number
 
$_______________
$_______________
__________%
   
$_______________
$_______________
__________%
   
$_______________
$_______________
__________%
 
[7.
Trade Date:
 ]3

 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 

 
 
 
By: _________________________
Title:

 
_______________
 
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.
 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
A-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 

 
 
 
By: ________________________
Title:

 
[Consented to and]4 Accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
By: ______________________
Title:

 


 
[Consented to:]5
 
 
 
 
By: ________________________
Title:

 


__________________ 
 
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 
A-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2 Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the
 
 
A-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.
 
 
A-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ____________,
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
 Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 25, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Lead Collateral
Agent, Swing Line Lender and a L/C Issuer, Wells Fargo Bank, National
Association, as a L/C Issuer, Wells Fargo Capital Finance, LLC, as a
Co-Collateral Agent, and General Electric Capital Corporation, as a
Co-Collateral Agent.
 
 The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
[Use following paragraph 1 for month-end financial statements]
 
1.           Attached hereto as Schedule 1 are the statements of income or
operations required by Section 6.01(c) of the Agreement for the fiscal month of
the Borrower ended as of the above date.  Such statements fairly present in all
material respects the results of operations of the Borrower and its Subsidiaries
(except that such statements were not prepared in accordance with GAAP).
 
 
B-1
Forms of Compliance Certificate

--------------------------------------------------------------------------------

 
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
 
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
 
[select one:]
 
[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4. [Except as described below,] The representations and warranties of the
Borrower contained in Article V of the Agreement, and any representations and
warranties of any Loan Party that are contained in any document furnished at any
time under or in connection with the Loan Documents, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsection (a) of Section 5.05 of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (a) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
[describe]
 
5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
 
 This Certificate is executed by the undersigned in his or her capacity as an
officer of the Borrower and not in any individual capacity.
 
 IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ____
 
 
B-2
Forms of Compliance Certificate

--------------------------------------------------------------------------------

 
TEXAS INDUSTRIES, INC.
 
 
 
By: ___________________________
Name: _________________________
Title: __________________________
 
 
 
 

 
B-3
Forms of Compliance Certificate

--------------------------------------------------------------------------------

 
For the Month/Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
I.
Sections 7.03(k) – Limitation on Unsecured Debt.
 
A.
The aggregate outstanding amount of unsecured Debt pursuant to Section 7.03(k):
$____________
 
B.
Maximum:
$25,000,000
II.
Sections 7.03(l) – Limitation on Secured Debt
 
A.
The aggregate outstanding amount of secured Debt pursuant to Section 7.03(l):
$____________
 
B.
Maximum:
$100,000,000
III.
Section 7.11 – Fixed Charge Coverage Ratio
 
A.
EBITDA (Line I.B.1(g)):
$____________
 
B.
Capital Expenditures (except for (x) Capital Expenditures financed with borrowed
money other than Loans and (y) capitalized interest, if any, included in Line
III.E.):
$____________
 
C
Cash taxes paid
$____________
 
D.
(Lines III.A. – B. - C.):
$____________
 
E.
Interest Expense (other than payment-in-kind but including capitalized interest
expense):
$____________
 
F.
Principal payments made on borrowed money (including the principal portion of
payments in respect of Capital Lease Obligations):
$____________
 
G.
Restricted Payments (other than Dividends payable to the Borrower or a Guarantor
or payable solely in stock):
$____________
 
H
Rolling Stock Depreciation Amount:
$____________
 
I.
Real Property Reduction Amount
$____________
 
I.
Fixed Charges (Lines III.E. + F. + G. + H. + I.)
$____________
 
J.
Fixed Charge Coverage Ratio (Line III.D. ÷ Line III.J.):
_____ to 1.00
 
K.
Minimum Fixed Charge Coverage Ratio:
1.00 to 1.00

 
 
B-4
Forms of Compliance Certificate

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF AMENDED AND RESTATED GUARANTY
 
 This AMENDED AND RESTATED GUARANTY (together with all amendments and
restatements and Guaranty Supplements, this “Guaranty”), dated as of August 25,
2011, is made by each of the parties listed on the signature pages hereof and
each other Person who may from time to time become a party to this Guaranty
pursuant to Section 22 (collectively, the “Additional Guarantors,” and each, an
“Additional Guarantor,” and together with each of the signatories party hereto,
collectively the “Guarantors,” and each, a “Guarantor”), in favor of the
Guarantied Parties referred to below.
 
WITNESSETH.
 
 WHEREAS, Texas Industries, Inc., a Delaware corporation (the “Borrower”),
entered into the Amended and Restated Credit Agreement dated as of August 15,
2007, among Bank of America, N.A., as Agent, Swing Line Lender and L/C Issuer,
and the Lenders party thereto (as amended by a First Amendment dated January 28,
2008, a Second Amendment dated March 20, 2008 and a Third Amendment dated
November 21, 2008, the “Original Credit Agreement”);
 
WHEREAS, in connection with the Original Credit Agreement, the Guarantors
entered into that certain Guaranty dated as of August 15, 2007 (the “Existing
Guaranty”), pursuant to which the Guarantors, among other things, guaranteed
full and prompt payment of the Guaranteed Obligations (as defined in the
Existing Guaranty);
 
 WHEREAS, Borrower entered into the Second Amended and Restated Credit Agreement
dated as of June 19, 2009, among Bank of America, N.A., as Agent, Swing Line
Lender and L/C Issuer, and the Lenders party thereto (as amended by a First
Amendment dated June 19, 2009, a Second Amendment dated March 24, 2010 and a
Third Amendment dated April 12, 2010, the “Existing Credit Agreement”), pursuant
to which, among other things, the Original Credit Agreement was amended and
restated in its entirety and the Existing Guaranty was reaffirmed by the
Guarantors party thereto;
 
 Concurrently herewith, the Borrower, Bank of America, N.A., as Administrative
Agent, Lead Collateral Agent, Swing Line Lender and a L/C Issuer (the
“Administrative Agent”), Wells Fargo Bank, National Association, as a L/C
Issuer, Wells Fargo Capital Finance, LLC, as a Co-Collateral Agent, General
Electric Capital Corporation, as a Co-Collateral Agent, and the Lenders party
thereto are entering into a Third Amended and Restated Credit Agreement dated as
of August 25, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Restated Credit Agreement”; and capitalized terms not defined herein
but defined therein being used herein as therein defined), pursuant to which the
Existing Credit Agreement will be amended and restated in its entirety; and
 
 WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Loans
 
 
C-1
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
and Letters of Credit under the Restated Credit Agreement and financial
accommodations made pursuant to Swap Contracts and Cash Management Documents;
and
 
 WHEREAS, it is a condition precedent to the Restated Credit Agreement that the
Guarantors shall have executed and delivered to the Administrative Agent this
Guaranty pursuant to which the Existing Guaranty will be amended and restated in
its entirety; and
 
 WHEREAS, the Administrative Agent, the Lenders, any Lender or Affiliate of any
Lender that is a party to any Swap Contract with the Borrower or any Subsidiary
of the Borrower, any Lender or Affiliate of any Lender that is owed any Cash
Management Obligation (provided that at the time such Cash Management Obligation
arose such Lender is or was a party to the Existing Credit Agreement or Restated
Credit Agreement), and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document are herein referred to as
the “Guarantied Parties”; provided that any Person that ceases to be a Lender
(and any Affiliate of such Person) shall be a Guarantied Party only with respect
to transactions under Swap Contracts which transactions were entered into during
or prior to the time that such Person was a Lender.
 
AGREEMENT.
 
 NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Lenders to enter into the Restated
Credit Agreement and continue to make Loans, each L/C Issuer to continue to
issue Letters of Credit under the Restated Credit Agreement, and the Guarantied
Parties to continue to make financial accommodations under Swap Contracts and
Cash Management Documents, each Guarantor hereby agrees to amend and restate the
Existing Guaranty as follows:
 
SECTION 1. Guaranty.  The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) all Secured
Obligations owed to any Guarantied Party under a Swap Contract, each a
“Guarantied Swap Contract”), (c) all Cash Management Obligations owed to any
Lender or any Affiliate of such Lender (provided that at the time such Cash
Management Obligation arose such Lender is or was a party to the Existing Credit
Agreement or Restated Credit Agreement), (d) any and all out-of-pocket expenses
(including, without limitation, expenses and reasonable counsel fees and
expenses of the Administrative Agent and the other Guarantied Parties) incurred
by any of the Guarantied Parties in enforcing any rights under this Guaranty or
under any other Loan Document, and (e) all present and future amounts in respect
of the foregoing that would become due but for the operation of any provision of
Debtor Relief Laws, and all present and future accrued and unpaid interest,
including, without limitation, all post-petition interest if any Loan Party
voluntarily or involuntarily becomes subject to any Debtor Relief Laws (the
items set forth in clauses (a), (b), (c), (d) and (e) being herein referred to
as the “Guarantied Obligations”).  Upon failure of the Borrower to pay any of
the Guarantied Obligations when due after the giving by the Administrative Agent
and/or the Guarantied Parties of any notice and the expiration of any applicable
cure period in each case provided for in the Restated Credit Agreement, the
other
 
 
C-2
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
Loan Documents, any Guarantied Swap Contract or any Cash Management Document
(whether at stated maturity, by acceleration or otherwise), the Guarantors
hereby further jointly and severally agree to promptly pay the same after the
Guarantors’ receipt of notice from the Administrative Agent of the Borrower’s
failure to pay the same, without any other demand or notice whatsoever,
including without limitation, any notice having been given to any Guarantor of
either the acceptance by the Guarantied Parties of this Guaranty or the creation
or incurrence of any of the Guarantied Obligations.  This Guaranty is an
absolute guaranty of payment and performance of the Guarantied Obligations and
not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any collateral.  Notwithstanding anything herein or in any other
Loan Document, any Guarantied Swap Contract or any Cash Management Document to
the contrary, in any action or proceeding involving any state corporate or other
entity Law, or any state or federal bankruptcy, insolvency, reorganization or
other Law affecting the rights of creditors generally, if, as a result of
applicable Law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state Law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Debt to the
Borrower to the extent that such Debt would be discharged in an amount equal to
the amount paid by such Guarantor hereunder) and (b) to the value as assets of
such Guarantor (as determined under the applicable provisions of such Fraudulent
Transfer Laws) of any rights of subrogation, contribution, reimbursement,
indemnity or similar rights held by such Guarantor pursuant to (i) applicable
requirements of Law, (ii) Section 10 hereof or (iii) any other contractual
obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Guarantied Obligations by such parties, be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
this Section 1, then the amount of such liability shall, without any further
action by such Guarantor, any Guarantied Party, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
 
SECTION 2. Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Restated
Credit Agreement, the Notes, the other Loan Documents, the Guarantied Swap
Contracts and the Cash Management Documents, without set-off or counterclaim,
and regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Guarantied Parties
with respect thereto.  The liability of each Guarantor under this Guaranty shall
be absolute and unconditional irrespective of:
 
(a) any lack of validity or enforceability of any provision of any other Loan
Document, any Guarantied Swap Contract or any Cash Management Document or any
other agreement or instrument relating to any of the foregoing, or avoidance or
subordination of any of the Guarantied Obligations;
 
 
C-3
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Restated Credit Agreement, the Notes or any of the
other Loan Documents, any Guarantied Swap Contract or any Cash Management
Document;
 
(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any other Loan Party or amendment or waiver of any term of any
other guaranty of, or any consent to departure from any requirement of any other
guaranty of, all or any of the Guarantied Obligations;
 
(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of the Guarantied Parties;
 
(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document, any Guarantied Swap Contract or any Cash Management Document;
 
(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;
 
(g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or
 
(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any Guarantor other than payment or
performance of the Guarantied Obligations.
 
SECTION 3. Waiver.
 
(a) Each Guarantor hereby (i) waives (A) promptness, diligence, and, except as
otherwise provided herein, notice of acceptance and any and all other notices,
including, without limitation, notice of intent to accelerate and notice of
acceleration, with respect to any of the Guarantied Obligations or this
Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person, (D)
except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guarantied Obligations, (E) to the extent not
prohibited by Law, the benefit of any statute of limitation, (F) all demands
whatsoever (and any requirement that demand be made on the Borrower or any other
Person as a condition precedent to such Guarantor’s obligations hereunder), (G)
all rights by which any Guarantor might be entitled to require suit on an
accrued right of action in respect of any of the Guarantied Obligations or
require suit against the Borrower or any other Guarantor or Person, whether
arising pursuant to Sections 17.001 or 43.002 of the Texas Civil Practice and
Remedies Code, as amended, Rule 31 of the Texas Rules of Civil Procedure, as
amended, or otherwise, (H) any defense based upon an election of remedies by any
Guarantied Party, or (I) notice of any events
 
 
C-4
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
or circumstances set forth in clauses (a) through (h) of Section 2 hereof; and
(ii) covenants and agrees that, except as otherwise agreed by the parties, this
Guaranty will not be discharged except by (A) complete payment and performance
of the Guarantied Obligations and any other obligations of such Guarantor
contained herein or (B) as to any Guarantor, upon the sale or other disposition
of all of the Equity Interests of such Guarantor as permitted under the Restated
Credit Agreement.
 
(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any Applicable Law pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action.  Any election of
remedies which, by reason of such election, results in the denial or impairment
of the right of such Guarantied Party to seek a deficiency judgment against the
Borrower or any other Person shall not impair the obligation of such Guarantor
to pay the full amount of the Guarantied Obligations or any other obligation of
such Guarantor contained herein.
 
(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by Law or under any of the Loan
Documents, any Guarantied Swap Contract or any Cash Management Document, to the
extent not prohibited by Applicable Law, such Guarantied Party may bid all or
less than the amount of the Guarantied Obligations and the amount of such bid,
if successful, need not be paid by such Guarantied Party but shall be credited
against the Guarantied Obligations.
 
(d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on the collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, for application to the Guarantied Obligations, the amount that would
otherwise have been due and payable had such rights and remedies been permitted
to be exercised by the Guarantied Parties.
 
(e) Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal.  Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance.  In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted or reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.
 
 
C-5
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
(f) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or any other
Loan Party or otherwise in connection with obtaining payment of any or all of
the Guarantied Obligations from any Person or source.
 
SECTION 4. Representations and Warranties.  Each Guarantor hereby represents and
warrants to the Guarantied Parties that the representations and warranties set
forth in Article V of the Restated Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct in all material respects in the manner specified in the Restated
Credit Agreement and the Guarantied Parties shall be entitled to rely on each of
them as if they were fully set forth herein.
 
SECTION 5. Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Restated Credit Agreement) and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
SECTION 6. Addresses for Notices.  All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 10.02
of the Restated Credit Agreement; provided, that if a notice or communication
hereunder is sent to a Guarantor, said notice shall be addressed to such
Guarantor, in care of the Borrower at the Borrower’s then current address (or
facsimile number) for notice under the Restated Credit Agreement.
 
SECTION 7. No Waiver; Remedies.
 
(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by Applicable
Law or any of the other Loan Documents, any Guarantied Swap Contract or any Cash
Management Document.
 
(b) No waiver by the Guarantied Parties of any default shall operate as a waiver
of any other default or the same default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in way affect or impair
any of the rights of the Guarantied Parties or the obligations of any Guarantor
under this Guaranty or under any of the other Loan Documents, any Guarantied
Swap Contract or any Cash Management Document, except as specifically set forth
in any such waiver.  Any determination by a court of competent jurisdiction of
the amount of any principal and/or interest or other amount constituting any of
the Guarantied Obligations shall be conclusive and binding on each Guarantor
irrespective of whether such Guarantor was a party to the suit or action in
which such determination was made, provided that the Borrower was so a party.
 
SECTION 8. Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default under the Restated Credit Agreement, each of the Guarantied
Parties is hereby
 
 
C-6
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set-off and apply any and all deposits (general or special
(except trust and escrow accounts), time or demand, provisional or final) at any
time held and other Debt at any time owing by such Guarantied Party to or for
the credit or the account of each Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Guaranty,
irrespective of whether or not such Guarantied Party shall have made any demand
under this Guaranty and although such obligations may be contingent and
unmatured; provided, however, such Guarantied Party shall promptly notify such
Guarantor and the Borrower after such set-off and the application made by such
Guarantied Party.  The rights of each Guarantied Party under this Section 8 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Guarantied Party may have.
 
SECTION 9. Continuing Guaranty; Transfer of Notes.  This Guaranty (a) is (i) a
continuing guaranty and shall remain in full force and effect until the date
upon which all Guarantied Obligations are finally paid in full, the Commitments
are terminated and all Letters of Credit and Guarantied Swap Contracts have
expired or terminated (the “Release Date”) and (ii) binding upon each Guarantor,
its permitted successors and assigns, and (b) inures to the benefit of and be
enforceable by the Guarantied Parties and their respective successors, permitted
transferees, and permitted assigns.  Without limiting the generality of the
foregoing clause (b), each of the Guarantied Parties may assign or otherwise
transfer any Note held by it or the Guarantied Obligations owed to it to any
other Person, and such other Person shall thereupon become vested with all the
rights in respect thereof granted to such Guarantied Party herein or otherwise
with respect to such of the Notes and the Guarantied Obligations so transferred
or assigned, subject, however, to compliance with the provisions of Section
10.06 of the Restated Credit Agreement in respect of assignments.  No Guarantor
may assign any of its obligations under this Guaranty without first obtaining
the written consent of the Lenders as set forth in the Restated Credit
Agreement.
 
SECTION 10. Reimbursement.  To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans, the Letters of Credit, Guarantied Swap Contracts and Cash
Management Documents and (b) the amount such Guarantor would otherwise have paid
if such Guarantor had paid the aggregate amount of the Guarantied Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth at the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors at the date enforcement is sought
hereunder, then such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought.  Notwithstanding
anything to the contrary, each Guarantor agrees that the Guarantied Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of the Guarantied Parties hereunder.  This Section 10 is
intended only to define the relative rights of the Guarantors, and nothing set
forth in this Section 10 is intended to or shall impair the obligations of the
Guarantors, jointly and severally, to pay to the Guarantied Parties the
Guarantied Obligations as and when the same shall become due and payable in
accordance with the terms hereof.
 
 
C-7
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
SECTION 11. Application of Payments.  All amounts and property received by
Administrative Agent and Guarantied Parties pursuant to this Guaranty (including
amounts and property received or applied pursuant to Section 8 or application of
other rights of set-off) shall be applied as provided in Section 8.03 of the
Restated Credit Agreement.
 
SECTION 12. Reinstatement.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by Applicable Law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by Law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
SECTION 13. GOVERNING LAW.
 
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; AND APPLICABLE FEDERAL LAW.
 
(b) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS (DALLAS DIVISION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY  AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR
 
 
C-8
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF THE STATE OF TEXAS.
 
SECTION 14. Waiver of Right to Trial by Jury.  EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, ANY GUARANTIED PARTY OR ANY
OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH GUARANTIED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS GUARANTY AND ANY GUARANTIED PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 15. Section Titles.  The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not to be used in interpretation of this Guaranty.
 
SECTION 16. Execution in Counterparts.  This Guaranty may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which when so executed and delivered shall be deemed to
be an original, all of which taken together shall constitute one and the same
Guaranty.
 
 
C-9
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
SECTION 17. Miscellaneous.  All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor.  All references to the singular shall be deemed to
include the plural where the context so requires.
 
SECTION 18. Subrogation and Subordination.
 
(a) Subrogation.  Notwithstanding any reference to subrogation contained herein
to the contrary, each Guarantor hereby irrevocably agrees that until the Release
Date that such Guarantor shall not exercise any claim or other rights which it
may have or hereafter acquire against the Borrower that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of any Guarantied Party against the Borrower
or any collateral which any Guarantied Party now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity, or under contract,
statutes or common law, including without limitation, the right to take or
receive from the Borrower, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights.  If any amount shall be paid to any Guarantor in violation of
the preceding sentence and the Guarantied Obligations shall not have been paid
in full, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Guarantied Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Restated Credit Agreement.  Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Restated Credit Agreement and that the waiver
set forth in this Section 18 is knowingly made in contemplation of such
benefits.
 
(b) Subordination.  With respect to each Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to such Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Loan Party Debt to the extent provided below.
 
(i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to clause
(ii) below;
 
(ii) Notwithstanding the provisions of clause (i) above, the Borrower and each
other Loan Party may pay to such Guarantor and such Guarantor may request,
demand, accept and receive and retain from the Borrower or such other Loan Party
payments, credits or reductions of all or any part of the amounts owing under
the Loan Party Debt or any security therefor on the Loan Party Debt, provided
that the Borrower’s and such other Loan Party’s right to pay and such
Guarantor’s right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of an Event of Default or (B) if, after taking into account the
effect of such payment, an Event of Default would occur and be continuing.  Such
Guarantor’s right to receive amounts under this clause (ii) (including any
amounts which
 
 
C-10
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
theretofore may have been suspended) shall automatically be reinstated at such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, as the Administrative Agent gives notice to the
Guarantors of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;
 
(iii) If any Guarantor receives any payment on the Loan Party Debt in violation
of this Guaranty, such Guarantor will hold such payment in trust for the
Guarantied Parties and will immediately deliver such payment to the
Administrative Agent; and
 
(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the applicable
Debtor Relief Law, the Guarantied Obligations shall first be paid, discharged
and performed in full before any payment or performance is made upon the Loan
Party Debt notwithstanding any other provisions which may be made in such
Insolvency Proceeding.  In the event of any Insolvency Proceeding, each
Guarantor will at any time prior to the Release Date (A) file, at the request of
the Administrative Agent, any claim, proof of claim or similar instrument
necessary to enforce the Borrower’s or such other Loan Party’s obligation to pay
the Loan Party Debt, and (B) hold in trust for and pay to the Administrative
Agent, for the benefit of Guarantied Parties, any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Loan Party Debt in order that the Guarantied Parties may apply
such monies or the cash proceeds of such other assets to the Guarantied
Obligations.
 
SECTION 19. Guarantor Insolvency.  Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Restated Credit Agreement or whether any
part of the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to the Administrative
Agent, for the benefit of such Guarantied Party, upon demand, which shall be the
estimated amount owing in respect of the contingent claim created hereunder.
 
SECTION 20. Rate Provision.  It is not the intention of any Guarantied Party to
make an agreement violative of the Laws of any applicable jurisdiction relating
to usury.  Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate.  In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate.  If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied first to the reduction of the principal amount of
outstanding Revolving Loans, Term Loans, Swing Line Loans, and L/C
 
 
C-11
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
Borrowings, second to the reduction of principal of any other Guarantied
Obligations, and third any remainder shall be promptly refunded to the
payor.  In determining whether or not interest paid or payable with respect to
the Guarantied Obligations, under any specified contingency, exceeds the Highest
Lawful Rate, the Guarantors and the Guarantied Parties shall, to the maximum
extent permitted by Applicable Law, (a) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (b) amortize, prorate,
allocate and spread the total amount of interest throughout the full term of
such Guarantied Obligations so that the interest paid on account of such
Guarantied Obligations does not exceed the Highest Lawful Rate and/or (c)
allocate interest between portions of such Guarantied Obligations; provided,
that if the Guarantied Obligations are paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Highest Lawful Rate, the
Guarantied Parties shall refund to the payor the amount of such excess or credit
the amount of such excess against the total principal amount owing, and, in such
event, no Guarantied Party shall be subject to any penalties provided by any
laws for contracting for, charging or receiving interest in excess of the
Highest Lawful Rate.
 
SECTION 21. Severability.  Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
Governmental Authority shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
SECTION 22. Additional Guarantors.  Upon the execution and delivery by any other
Person of a Guaranty Supplement in substantially the form of Exhibit A (each, a
“Guaranty Supplement”), such Person shall become a “Guarantor” hereunder with
the same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of any Guaranty Supplement shall not require the consent
of any other Guarantor.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.
 
SECTION 23. ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.  This Guaranty amends and restates in its entirety
that certain Guaranty dated as of August 15, 2007 executed by the Guarantors in
favor of the Administrative Agent and certain other guarantied parties.
 
SECTION 24. Conflicts.  If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Restated Credit
Agreement, the terms and conditions of the Restated Credit Agreement shall
control.
 
SECTION 25. Taxes.
 
(a) Except as provided below in this Section 25, any and all payments by each
Guarantor to or for the account of the Administrative Agent or any Lender under
this Guaranty
 
 
C-12
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
or any other Loan Document executed by such Guarantor shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if any Guarantor shall be required by Applicable Law to
deduct any Indemnified Taxes or Other Taxes from such payments , then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Guarantied Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Guarantor shall make
such deductions, (iii) such Guarantor shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
 
(b) Without limiting the provisions of subsection (a) above, each Guarantor
agrees to timely pay any and all Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law to the extent such Other Taxes are
not paid by the Borrower.
 
(c) Each Guarantor agrees to indemnify each Guarantied Party, within 10 days
after demand therefor, for (i) the full amount of any Indemnified Taxes  or
Other Taxes incurred by or on account of any obligation of such Guarantor
hereunder (including any Indemnified Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) that are paid by such
Guarantied Party, and (ii) any penalties, interest and reasonable expenses
arising therefrom or with respect thereto whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to a Guarantor by or on behalf of a Guarantied Party shall
be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Guarantor to a Governmental Authority, the Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) The obligations of each Guarantor and each Lender or Participant under this
Section 25 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder and under the other Loan
Documents.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK



 

 
C-13
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.
 
BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CEMENT COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
TXI CALIFORNIA INC.
PACIFIC CUSTOM MATERIALS, INC.
TXI POWER COMPANY
 
 
By: ___________________________________
T. Lesley Vines
Vice President—Controller and Treasurer
 
 
 
 
 
C-14
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

 
 
RIVERSIDE CEMENT COMPANY
 
 
 
By: ______________________________________
T. Lesley Vines
Assistant General Manager—Controller and Treasurer

 
 
 
 
 
 

 
C-15
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

 
TEXAS INDUSTRIES HOLDINGS, LLC
TXI LLC
 
 
By: ________________________________
T. Lesley Vines
Controller and Treasurer
 
 
 
 
 
 

 
C-16
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

 
TEXAS INDUSTRIES TRUST
TXI OPERATING TRUST
 
 
 
By: __________________________________________
T. Lesley Vines
Vice President—Corporate Controller and Treasurer
 
 
 
 
C-17
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

 
TXI OPERATIONS, LP
 
 
By: TXI Operating Trust, its general partner
 
 
By: _________________________________________
T. Lesley Vines
Vice President—Corporate Controller and Treasurer
 
 
 
 
 
NOTICE ADDRESS FOR ALL GUARANTORS:
 
1341 West Mockingbird Lane
Dallas, Texas 75247
Phone No.:           (972) 647-6730
Fax No.:               (972) 647-3964
Attention:             Kenneth R. Allen
 
 
C-18
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
EXHIBIT A TO GUARANTY
 
GUARANTY SUPPLEMENT NO. ___
 
 THIS GUARANTY SUPPLEMENT NO. ___ (this “Guaranty Supplement”) dated as of
___________________, to the Amended and Restated Guaranty dated as of August 25,
2011 (such agreement, together with all amendments and restatements and guaranty
supplements, the “Guaranty”)6, among the initial signatories thereto and each
other Person who from time to time thereafter became a party thereto pursuant to
Section 22 thereof (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of the Administrative Agent for the benefit of
Guarantied Parties.
 
BACKGROUND.
 
 Capitalized terms not otherwise defined herein have the meaning specified in
the Guaranty.  The Guaranty provides that additional parties may become
Guarantors under the Guaranty by execution and delivery of this form of Guaranty
Supplement.  Pursuant to the provisions of Section 22 of the Guaranty, the
undersigned is becoming an Additional Guarantor under the Guaranty.  The
undersigned desires to become a Guarantor under the Guaranty in order to induce
Guarantied Parties to continue to make credit extensions and accommodations
under the Loan Documents, Guarantied Swap Contracts and Cash Management
Documents.
 
AGREEMENT.
 
 NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Lenders to continue to make Loans, each
L/C Issuer to continue to issue Letters of Credit, and the Guarantied Parties to
continue to make financial accommodations under Swap Contracts and Cash
Management Documents, the undersigned hereby agrees as follows:
 
SECTION 1. In accordance with the Guaranty, the undersigned hereby becomes a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof.  Each reference to a “Guarantor” or an “Additional
Guarantor” in the Guaranty shall be deemed to include the undersigned.
 
SECTION 2. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect in accordance with its terms.
 
SECTION 3. THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTIED PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 
SECTION 4. This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.
 
SECTION 5. This Guaranty Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK


_____________________
6 If desired, this paragraph may contain an additional reference to the “Credit
Agreement” as it has been amended and restated prior to the date of the Guaranty
Supplement.

 
C-19
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 

 EXECUTED as of the date above first written.
 
[ADDITIONAL GUARANTOR]
 
By: ___________________________
Print Name:  ____________________
Print Title:    ____________________
 


 
ACCEPTED BY:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By: ___________________________
Print Name:  ____________________
Print Title:    ____________________
                                              
 


 

 
C-20
Forms of Amended and Restated Guaranty

--------------------------------------------------------------------------------

 
EXHIBIT D
 
OPINION MATTERS
 
 The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
 
•  
Section 5.01(a), (b) and (c)

 
•  
Section 5.02

 
•  
Section 5.03

 
•  
Section 5.04

 
•  
Section 5.14(b)

 


 

 
D-1
Opinion Matters

--------------------------------------------------------------------------------

 
EXHIBIT E
 
FORM OF REVOLVING LOAN NOTE
 
$_______________ _______________, _____
 
 FOR VALUE RECEIVED, Texas Industries, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to ___________________________ or its
registered assigns (the “Lender”), on the Maturity Date (as defined in the Third
Amended and Restated Credit Agreement referred to below) the principal amount of
__________________ Dollars ($____________), or such lesser principal amount of
Revolving Loans (as defined in such Credit Agreement) due and payable by the
Borrower to the Lender on the Maturity Date under that certain Third Amended and
Restated Credit Agreement, dated as of August 25, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Lead Collateral Agent, Swing Line Lender
and a L/C Issuer, Wells Fargo Bank, National Association, as a L/C Issuer, Wells
Fargo Capital Finance, LLC, as a Co-Collateral Agent, and General Electric
Capital Corporation, as a Co-Collateral Agent.
 
 The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and at such times as are specified in
the Agreement.  All payments of principal of and interest on this Note shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
 This Note is one of the Revolving Loan Notes referred to in the Agreement, is
entitled to the benefits thereof, is subject to the assignment and registration
provisions thereof, and is subject to optional and mandatory prepayment in whole
or in part as provided therein.  This Note is also entitled to the benefits of
the Guaranty.  Upon the occurrence of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Revolving Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount, Type and maturity of its Revolving Loans and payments with
respect thereto.
 
 The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.
 
 
E-1
Form of Revolving Loan Note

--------------------------------------------------------------------------------

 
 THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
 
TEXAS INDUSTRIES, INC.
 
 
 
By: _______________________
Name: _____________________
Title: ______________________
 
 
 
 


 

 
E-2
Form of Revolving Loan Note

--------------------------------------------------------------------------------

 
REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________



 

 
E-3
Form of Revolving Loan Note

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF REVOLVING LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
 Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 25, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Lead Collateral
Agent, Swing Line Lender and a L/C Issuer, Wells Fargo Bank, National
Association, as a L/C Issuer, Wells Fargo Capital Finance, LLC, as a
Co-Collateral Agent, and General Electric Capital Corporation, as a
Co-Collateral Agent.
 
 The undersigned hereby requests (select one):
 
¨ A Borrowing of Revolving Loans
¨ A conversion or continuation of Revolving Loans

1. On ____________________ (a Business Day).
 
2. In the amount of $_______________.
 
3. Comprised of ______________________________
 
[Type of Revolving Loan requested]
 
4. For Eurodollar Rate Loans:  with an Interest Period of _______________
months.
 
 The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
TEXAS INDUSTRIES, INC.
 
 
 
By: _______________________
Name: _____________________
Title: ______________________
 
 
 


 

 
F-1
Form of Revolving Loan Notice

--------------------------------------------------------------------------------

 
EXHIBIT G
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
 Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August 25, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Lead Collateral
Agent, Swing Line Lender and a L/C Issuer, Wells Fargo Bank, National
Association, as a L/C Issuer, Wells Fargo Capital Finance, LLC, as a
Co-Collateral Agent, and General Electric Capital Corporation, as a
Co-Collateral Agent.
 
 The undersigned hereby requests a Swing Line Loan:
 
1. On ____________________ (a Business Day).
 
2. In the amount of $_______________.
 
 The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
TEXAS INDUSTRIES, INC.
 
 
By: _______________________
Name: _____________________
Title: ______________________
 
 

 
 

 
G-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF SWING LINE NOTE
 
$15,000,000 _______________, 2011
 
 FOR VALUE RECEIVED, TEXAS INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to BANK OF AMERICA, N.A. or its registered
assigns (“Swing Line Lender”), on the date when due in accordance with the Third
Amended and Restated Credit Agreement referred to below, the aggregate unpaid
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Third Amended and Restated Credit
Agreement, dated as of August 25, 2011 (as amended, restated extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Lead Collateral Agent, Swing Line Lender
and a L/C Issuer, Wells Fargo Bank, National Association, as a L/C Issuer, Wells
Fargo Capital Finance, LLC, as a Co-Collateral Agent, and General Electric
Capital Corporation, as a Co-Collateral Agent.
 
 The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.
 
 All payments of principal of and interest on this Note shall be made to the
Swing Line Lender in Dollars in immediately available funds at its Lending
Office.
 
 If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
 
 This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by Swing Line
Lender in the ordinary course of business.  The Swing Line Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of the Swing Line Loans and payments with respect thereto.
 
 The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand, and except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.
 
 
H-1
Form of Swing Line Note

--------------------------------------------------------------------------------

 
 THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
 
TEXAS INDUSTRIES, INC.
 
 
By: _______________________
Name: _____________________
Title: ______________________
                  
 


 

 
H-2
Form of Swing Line Note

--------------------------------------------------------------------------------

 
SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Amount of Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________



 

 
H-3
Form of Swing Line Note

--------------------------------------------------------------------------------

 
EXHIBIT I
 
BORROWING BASE CERTIFICATE
 
BANK OF AMERICA
       
BORROWING BASE CERTIFICATE
       
Client:  TEXAS INDUSTRIES, INC.
Certificate Number:
 Dates Covered:
       
Total Accounts Receivable
   
Ineligible Accounts Receivable
     
Eligible Accounts Receivable
   
Advance Rate
 
85%
Accounts Formula Amount
           
Total Available Cash on Deposit in One or More Restricted Accounts (Excluding
Any Operating Account or Dominion Account) with Bank of America
   
Advance Rate
 
100%
Cash Formula Amount
         
Total Inventory
     
Ineligible Inventory
     

 
 
I-1
Borrowing Base Certificate

--------------------------------------------------------------------------------

 
Eligible Inventory
   
Advance Rate (lesser of 65% of the Value of Eligible Inventory or 85% of the
NOLV Percentage of the Value of Eligible Inventory)
   
Inventory Formula Amount
             
Eligible Real Property
     
Advance Rate
   
45%
Real Property Formula Amount (not to exceed $20,000,000 minus the amount
determined by multiplying $166,666.67 by the number of full calendar months
which have elapsed since the earlier of November 30, 2011 or the date of
execution of the first Real Property Mortgage)
             
Total Rolling Stock
   
Ineligible Rolling Stock
     
Eligible Rolling Stock
   
Advance Rate
 
85%
Rolling Stock Formula Amount (not to exceed $30,000,000)
            ___________ 
Gross Borrowing Base
             
Inventory Reserve
     
Rent and Charges Reserve (Past Due Amounts Owed to Landlord / Processor)
 
Rent and Charges Reserve (3 Months' Rent on Leased Locations w/out Lien Waiver)
 
Real Property Reserve
     
Bank Product Reserve
     
Tax Reserve
     

 
 
I-2
Borrowing Base Certificate

--------------------------------------------------------------------------------

 
Royalty Reserve
     
Dilution Reserve (> 5% Dilution on TTM Basis)
   
Rolling Stock Reserve
     
Additional Availability Reserves
     
Total Availability Reserve
             
Net Borrowing Base (Maximum of $200,000,000)
   
 Loans
     
L/C Obligations
     
Total Outstandings
     
Availability (Net Borrowing Base – Total Outstandings)
             
The foregoing information is delivered to Bank of America, N.A. and each of the
Collateral Agents in accordance with a Third Amended and Restated Credit
Agreement among Texas Industries, Inc., certain financial institutions, Bank of
America, N.A., Wells Fargo Bank, National Association, Wells Fargo Capital
Finance, LLC, and General Electric Capital Corporation dated August 25, 2011. 
In my capacity as the __________________ of Texas Industries, Inc. (and not in
my individual capacity), I hereby certify that the information contained herein
is true and correct as of the dates shown herein.
Nothing contained herein shall constitute a waiver, modification or limitation
in any of the terms or conditions
set forth in the referenced Third Amended and Restated Credit Agreement.
         
Prepared by:_____________________________________
 
Title:___________________________________________
 
Date:___________________________________________
         


 
I-3
Borrowing Base Certificate

--------------------------------------------------------------------------------

 
EXHIBIT J
 


 
FORM OF FIRST AMENDMENT TO
AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this
“Amendment”), dated as of August 25, 2011, is entered into by and among each of
the parties signatory hereto as Grantors (including any permitted successors and
assigns, collectively, the “Grantors” and each a “Grantor”), and Bank of
America, N.A., as Administrative Agent (“Administrative Agent”), for the ratable
benefit of each Secured Party (as hereinafter defined).
 
R E C I T A L S:
 
A.           Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders party thereto, and Texas Industries, Inc., a
Delaware corporation (the “Borrower”), entered into the Second Amended and
Restated Credit Agreement dated as of June 19, 2009, as amended by a First
Amendment dated June 19, 2009, a Second Amendment dated March 24, 2010 and a
Third Amendment dated April 12, 2010 (as amended, the “Existing Credit
Agreement”).
 
B.           In connection with the Existing Credit Agreement, the Grantors
entered into that certain Amended and Restated Security Agreement dated as of
June 19, 2009 (the “Existing Security Agreement”), pursuant to which the
Grantors granted a first priority security interest in personal property of the
Grantors to Administrative Agent for the ratable benefit of the Secured Parties
as defined therein.
 
C.           Concurrently herewith, the Borrower, Bank of America, N.A., as
Administrative Agent, Lead Collateral Agent, Swing Line Lender and a L/C Issuer,
Wells Fargo Bank, National Association, as a L/C Issuer, Wells Fargo Capital
Finance, LLC, as a Co-Collateral Agent, General Electric Capital Corporation, as
a Co-Collateral Agent, and the Lenders party thereto are entering into a Third
Amended and Restated Credit Agreement (as amended, supplemented or otherwise
modified from time to time, the “Restated Credit Agreement”), pursuant to which
the Existing Credit Agreement will be amended and restated in its entirety.
 
D.           It is a condition precedent to the effectiveness of the Restated
Credit Agreement that the Grantors shall have executed and delivered to
Administrative Agent this Amendment which amends the Existing Security
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Lenders to enter into the Restated
Credit Agreement and continue to make Loans and each L/C Issuer to continue to
issue Letters of Credit under the Credit Agreement and
 
 
J-1
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 
to extend other credit accommodations under the Loan Documents, each Grantor
hereby agrees with Administrative Agent, for the ratable benefit of the Secured
Parties as follows:
 
ARTICLE I
Definitions
 
Section 1.1                      Definitions.  Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meaning as in the Existing Security Agreement, as amended hereby, or, if not
defined in the Existing Security Agreement, as in the Restated Credit Agreement.
 
ARTICLE II
Amendments
 
Section 2.1                      Amendment to Definition of Credit
Agreement.  Effective as of the date hereof, the term “Credit Agreement”, as
used in the Existing Security Agreement, shall refer to the Restated Credit
Agreement as defined herein.
 
Section 2.2                      Amendment to Definition of
Collateral.  Effective as of the date hereof, the proviso at the end of the
definition of “Collateral” in the Existing Security Agreement is hereby amended
and restated as follows:


provided that “Collateral” does not include any fixtures or real property or any
property or assets subject to a Lien permitted by clause (g) of the definition
of “Permitted Liens” in the Credit Agreement
 
Section 2.3                      Amendment to Section 3.1(b).  Effective as of
the date hereof, the third sentence of Section 3.1(b) of the Existing Security
Agreement is hereby amended and restated in its entirety as follows:
 
None of the Collateral is consigned goods or subject to any agreement of
repurchase except in the ordinary course of business.
 
Section 2.4                      Amendment to Section 4.1(f).  Effective as of
the date hereof, the third sentence of Section 4.1(f) of the Existing Security
Agreement is hereby amended and restated in its entirety as follows:
 
Administrative Agent hereby agrees, upon request by any Grantor, to amend or
partially release all financing statements and similar filings covering
Collateral to exclude from the coverage thereof any properties or assets that
now or hereafter are fixtures (other than fixtures covered by a Real Property
Mortgage) or are subject to a Lien permitted by clause (f) of the definition of
“Permitted Liens” in the Credit Agreement.
 
Section 2.5                      Amendment to Section 6.6(b).  Effective as of
the date hereof, the last sentence of Section 6.6(b) of the Existing Security
Agreement is hereby amended and restated in its entirety as follows:
 
 
J-2
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY OTHER SECURED PARTY OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
Section 2.6                      Amendment to Schedules.  Effective as of the
date hereof, Schedules 1, 2, 3, 4, 5(a), 5(b), 5(c), 5(d), 5(e), 6, 7, 8, 9, 10
and 11 to the Existing Security Agreement are hereby amended and restated in
their entirety as set forth on Schedules 1, 2, 3, 4, 5(a), 5(b), 5(c), 5(d),
5(e), 6, 7, 8, 9, 10 and 11 attached to the Supplemental Closing Certificate
delivered by the Borrower concurrently herewith.
 
ARTICLE 3
Effectiveness
 
Section 3.1                      Effectiveness.  This Amendment will become
effective upon the delivery hereof by the parties on the Closing Date.
 
ARTICLE 4
Miscellaneous
 
Section 4.1                      Ratifications, Representations and
Warranties.  Except as expressly modified and superseded by this Amendment, the
terms and provisions of the Existing Security Agreement are ratified and
confirmed and shall continue in full force and effect.  Effective as of the date
hereof, Grantors hereby remake their representations and warranties contained in
the Existing Security Agreement, as amended hereby, provided that references in
such representations and warranties to Schedules 1, 2, 3, 4, 5(a), 5(b), 5(c),
5(d), 5(e), 6, 7, 8, 9, 10 and 11 to the Existing Security Agreement shall refer
to Schedules 1, 2, 3, 4, 5(a), 5(b), 5(c), 5(d), 5(e), 6, 7, 8, 9, 10 and 11
attached to the Supplemental Closing Certificate delivered by the Borrower
concurrently herewith.  Grantors and Administrative Agent agree that the
Existing Security Agreement as amended hereby shall continue to be legal, valid,
binding and enforceable in accordance with its terms, and all Liens in the
Collateral shall continue and remain unimpaired.
 
Section 4.2                      Reference to the Existing Security
Agreement.  Each of the Loan Documents and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Existing Security Agreement as
amended hereby, are hereby amended so that any reference in such Loan Documents
to the Existing Security Agreement shall mean a reference to the Existing
Security Agreement as amended hereby.
 
Section 4.3                      Applicable Law.  This Amendment is a Loan
Document and shall be governed by, and construed in accordance with, the laws of
the State of Texas applicable to agreements made and to be performed entirely
within such state and applicable federal law.
 
 
J-3
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 
Section 4.4                      Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
Section 4.5                      Counterparts.  This Amendment may be executed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto were upon the same instrument.
 
Section 4.6                      Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.
 
Section 4.7                      ENTIRE AGREEMENT.  THE EXISTING SECURITY
AGREEMENT AND THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of Page Intentionally Left Blank]
 


 

 
J-4
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
 
GRANTORS:
 
TEXAS INDUSTRIES, INC.






By:                                                               
T. Lesley Vines
Vice President—Corporate Controller and Treasurer





 
J-5
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CEMENT COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
TXI CALIFORNIA INC.
PACIFIC CUSTOM MATERIALS, INC.
TXI POWER COMPANY
 
 
By: _______________________________
T. Lesley Vines
Vice President—Controller and Treasurer
 
 
 
 
J-6
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

 
 
RIVERSIDE CEMENT COMPANY
 
 
 
By: _______________________________
T. Lesley Vines
Vice President—Controller and Treasurer

 
 
 
 
 

 
J-7
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

 
TEXAS INDUSTRIES HOLDINGS, LLC
TXI LLC
 
 
 
 
By: _______________________________
T. Lesley Vines
Controller and Treasurer
 
 
 
 

 
J-8
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

 
TEXAS INDUSTRIES TRUST
TXI OPERATING TRUST
 
 
 
By: _______________________________
T. Lesley Vines
Vice President—Corporate Controller and Treasurer
 
 

 
J-9
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 

 
TXI OPERATIONS, LP
 
 
 
 
By: TXI Operating Trust, its general partner
 
 
 
 
By: _______________________________
T. Lesley Vines
Vice President—Corporate Controller and Treasurer
 
 
 
 





 
J-10
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:                                                               
Name:  James B. Allin
Title:    Senior Vice President
 


 


 


 

 
J-11
Form of First Amendment to
Amended and Restated Security Agreement

--------------------------------------------------------------------------------

 
EXHIBIT K
 


 
FORM OF JOINDER AGREEMENT
 
 THIS JOINDER AGREEMENT (this “Joinder Agreement”) dated and effective as of
___________________, is made by:
 

 
•           the Person listed on the signature pages hereto as the “Supplemental
Lender” (the “Supplemental Lender”),

 

 
•           Texas Industries, Inc., a Delaware corporation (the “Borrower”),

 

 
•           Bank of America, N.A., as Administrative Agent, Swing Line Lender
and a L/C Issuer, and

 

 
•           Wells Fargo Bank, National Association, as a L/C Issuer,

 
 who hereby agree as follows:
 
BACKGROUND.
 
1.           Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of August 25, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Lead Collateral Agent, Swing
Line Lender and a L/C Issuer, Wells Fargo Bank, National Association, as a L/C
Issuer, Wells Fargo Capital Finance, LLC, as a Co-Collateral Agent, and General
Electric Capital Corporation, as a Co-Collateral Agent.  Capitalized terms not
otherwise defined herein have the meanings specified in the Credit Agreement.
 
2.           Section 2.14 of the Credit Agreement provides that additional
parties may become Lenders under the Credit Agreement by the execution and
delivery of this form of Joinder Agreement, and the Supplemental Lender is
executing and delivering this Joinder Agreement in order so to become a Lender
or (if the Supplemental Lender is already a Lender) in order to increase its
Commitment.  By their signatures below, the Borrower, the Administrative Agent,
the L/C Issuers, and the Swing Line Lender hereby approve of the Supplemental
Lender as a Lender under the Credit Agreement.
 
3.           From and after the date hereof, the Supplemental Lender will have
the Commitment listed below its name on its signature page hereto, and the
Supplemental Lender hereby assumes all of the rights and obligations of a Lender
under the Credit Agreement, including those pertaining to such Commitment.  If
the Supplemental Lender is already a Lender, such Commitment will replace its
previous Commitment in effect immediately prior to this Joinder Agreement.  This
Joinder Agreement does change the Commitment of any Lender other than the
Supplemental Lender.
 
 
K-1
Form of Joinder Agreement

--------------------------------------------------------------------------------

 
4.           Upon request by the Supplemental Lender, the Borrower will execute
and deliver to the Supplemental Lender a new or replacement Revolving Loan Note
in the form attached to the Credit Agreement as Exhibit E to evidence the new or
increased Commitment of the Supplemental Lender.
 
5.           The Supplemental Lender hereby represents, warrants and agrees that
(a) it has full power and authority, and has taken all action necessary, to
execute and deliver this Joinder Agreement and to consummate the transactions
contemplated hereby and to become and be a Lender under the Credit Agreement,
(b) it meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (c) from and after the effective date hereof, it will be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Commitment, will have the obligations of a Lender thereunder, (d) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Collateral Agents, the L/C Issuers or
any other Lender, (e) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it the Assignee, (f) it will,
independently and without reliance on the Administrative Agent, any Collateral
Agent, any L/C Issuer or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(g) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
6.           On the effective date hereof, the Supplemental Lender will make a
Revolving Loan to the Borrower as needed (taking into account any prepayments
then being made as contemplated in the last sentence of Section 2.14(e) of the
Credit Agreement) to keep the outstanding Revolving Loans ratable with the
revised Applicable Percentages arising from this Joinder Agreement and any other
joinder agreements entered into pursuant to Section 2.14 of the Credit
Agreement.
 
7.           This Joinder Agreement may not be amended, changed, waived or
modified, except by a writing executed by the parties hereto.  This Joinder
Agreement, together with the Loan Documents, embodies the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
other prior arrangements and understandings relating to the subject matter
hereof.
 
8.           This Joinder Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original.  Each such
counterpart shall become effective when counterparts have been executed by all
parties hereto.  Delivery of an executed counterpart of this Joinder Agreement
by facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.
 
9.           This Joinder Agreement shall be governed by, and construed in
accordance with, the laws governing the Credit Agreement.
 


[Remainder of page intentionally left blank.  Signature pages  follow.]

 
K-2
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement to
take effect as of the date shown above.
 




______________________, as Supplemental
Lender
 
 
 
By: ____________________________________
Name:
Title:
 
 
Supplemental Lender’s Commitment:$________________





 
K-3
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

TEXAS INDUSTRIES, INC., as Borrower
 
 
 
By: ____________________________________
Name:
Title:
 
 
 
 
 

 
K-4
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and a L/C
Issuer
 
 
 
By: ____________________________________
Name:
Title:
 
 
 
 
 
 
K-5
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a L/C Issuer
 
 
 
By: ____________________________________
Name:
Title:
 
 
 
 
 


 






 

 
K-6
Form of Joinder Agreement

--------------------------------------------------------------------------------

 
 